Exhibit 10.1

 

 

 

[img1.jpg]


 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of March 30, 2007

 

among

 

IDEXX LABORATORIES, INC.,

IDEXX DISTRIBUTION, INC.,

IDEXX OPERATIONS, INC.,

IDEXX REFERENCE LABORATORIES, INC.,

OPTI MEDICAL SYSTEMS, INC.

and

IDEXX LABORATORIES CANADA CORPORATION,

as Borrowers,

 

The Lenders Party Hereto,

JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION

as Administrative Agent

and

JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION,

TORONTO BRANCH,

as Toronto Agent

___________________________

J.P. MORGAN SECURITIES INC.,

as Sole Bookrunner and Sole Lead Arranger

BANK OF AMERICA, N.A.,

as Syndication Agent

WACHOVIA BANK, N.A.,

as Documentation Agent

LASALLE BANK NATIONAL ASSOCIATION,

as Co-Agent

 

 

 

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page

 

ARTICLE I.

Definitions

1

 

Section 1.1.

Defined Terms

1

 

Section 1.2.

Classification of Loans and Borrowings

21

 

Section 1.3.

Terms Generally

21

 

Section 1.4.

Accounting Terms; GAAP

21

 

Section 1.5.

Currency Translation

22

ARTICLE II.

The Credits

22

 

Section 2.1.

Commitments

22

 

Section 2.2.

Loans and Borrowings

23

 

Section 2.3.

Requests for Revolving Borrowings

24

 

Section 2.4.

Swingline Loans

25

 

Section 2.5.

Letters of Credit

26

 

Section 2.6.

Funding of Borrowings

31

 

Section 2.7.

Interest Elections

32

 

Section 2.8.

Termination and Reduction of Commitments

33

 

Section 2.9.

Repayment of Loans; Evidence of Debt

34

 

Section 2.10.

Prepayment of Loans

35

 

Section 2.11.

Fees

36

 

Section 2.12.

Interest

37

 

Section 2.13.

Alternate Rate of Interest

39

 

Section 2.14.

Increased Costs

39

 

Section 2.15.

Break Funding Payments

40

 

Section 2.16.

Taxes

41

 

Section 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

43

 

Section 2.18.

Mitigation Obligations; Replacement of Lenders

45

 

Section 2.19.

Foreign Subsidiary Costs

46

 

Section 2.20.

Redenomination of Certain Alternative Currencies

46

 

Section 2.21.

Designation of US Subsidiary Borrowers and Foreign Borrowers

47

 

Section 2.22.

Increase in Commitments

47

ARTICLE III.

Representations and Warranties

49

 

 

i

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(cont’d.)

Page

 

 

Section 3.1.

Organization; Powers

49

 

Section 3.2.

Authorization; Enforceability

49

 

Section 3.3.

Governmental Approvals; No Conflicts

49

 

Section 3.4.

Financial Condition

49

 

Section 3.5.

Properties

49

 

Section 3.6.

Litigation and Environmental Matters

50

 

Section 3.7.

Compliance with Laws and Agreements

50

 

Section 3.8.

Investment and Holding Company Status

50

 

Section 3.9.

Taxes

50

 

Section 3.10.

ERISA and Pensions

51

 

Section 3.11.

Disclosure

51

 

Section 3.12.

Subsidiaries

51

 

Section 3.13.

Federal Regulations

52

 

Section 3.14.

Specially Designated Nationals or Blocked Persons List

52

ARTICLE IV.

Conditions

52

 

Section 4.1.

Effective Date

52

 

Section 4.2.

Each Credit Event

53

 

Section 4.3.

Initial Credit Event for each Additional Borrower

54

ARTICLE V.

Affirmative Covenants

54

 

Section 5.1.

Financial Statements; Ratings Change and Other Information

54

 

Section 5.2.

Notices of Material Events

55

 

Section 5.3.

Existence; Conduct of Business

56

 

Section 5.4.

Payment of Obligations

56

 

Section 5.5.

Maintenance of Properties; Insurance

56

 

Section 5.6.

Books and Records; Inspection Rights

56

 

Section 5.7.

Compliance with Laws

57

 

Section 5.8.

Use of Proceeds and Letters of Credit

57

 

Section 5.9.

Additional Subsidiaries

57

ARTICLE VI.

Negative Covenants

57

 

Section 6.1.

Indebtedness

57

 

 

ii

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(cont’d.)

Page

 

 

Section 6.2.

Liens

58

 

Section 6.3.

Fundamental Changes

59

 

Section 6.4.

Investments, Loans, Advances, Guarantees and Acquisitions

60

 

Section 6.5.

Transactions with Affiliates

61

 

Section 6.6.

Restrictive Agreements

61

 

Section 6.7.

Financial Covenants

61

ARTICLE VII.

Events of Default

62

ARTICLE VIII.

The AgentS

64

ARTICLE IX.

GUARANTEE

66

ARTICLE X.

Miscellaneous

67

 

Section 10.1.

Notices

67

 

Section 10.2.

Waivers; Amendments

69

 

Section 10.3.

Expenses; Indemnity; Damage Waiver

69

 

Section 10.4.

Successors and Assigns

71

 

Section 10.5.

Survival

75

 

Section 10.6.

Counterparts; Integration; Effectiveness

75

 

Section 10.7.

Severability

75

 

Section 10.8.

Right of Setoff

75

 

Section 10.9.

Governing Law; Jurisdiction; Consent to Service of Process

76

 

Section 10.10.

WAIVER OF JURY TRIAL

76

 

Section 10.11.

Headings

77

 

Section 10.12.

Confidentiality

77

 

Section 10.13.

Interest Rate Limitation

78

 

Section 10.14.

Conversion of Currencies

78

 

Section 10.15.

Releases of Guarantees

79

 

Section 10.16.

USA PATRIOT Act

79

 

Section 10.17.

No Fiduciary Duty

79

 

Section 10.18.

Liability for Obligations

79

 

 

iii

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



SCHEDULES:

Schedule P-1 -- Certain Permitted Investments

Schedule 2.1 -- Commitments

Schedule 3.6 -- Disclosed Matters

Schedule 3.10(b) -- Canadian Benefit Plans and Pension Plans

Schedule 3.12 -- Subsidiaries

Schedule 6.1 -- Existing Indebtedness

Schedule 6.2 -- Existing Liens

Schedule 6.6 -- Existing Restrictions

EXHIBITS:

Exhibit A -- Form of Assignment and Assumption

Exhibit B -- Form of Opinion of Loan Parties’ Counsel

Exhibit C -- Form of Subsidiary Guarantee Agreement

Exhibit D -- Mandatory Costs Rate

Exhibit E -- Form of Borrower Joinder Agreement

Exhibit F -- Form of Borrower Termination Agreement

Exhibit G -- Form of Borrowing Request

Exhibit H -- Form of Instrument of Adherence

 

 

iv

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



                AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated
as of March 30, 2007, among IDEXX LABORATORIES, INC., a Delaware corporation
(the “Administrative Borrower”), IDEXX DISTRIBUTION, INC., a Massachusetts
corporation, IDEXX OPERATIONS, INC., a Delaware corporation, IDEXX REFERENCE
LABORATORIES, INC., a Delaware corporation, OPTI MEDICAL SYSTEMS, INC., a
Delaware corporation, IDEXX LABORATORIES CANADA CORPORATION, a company formed
under the laws of Canada (collectively with the Administrative Borrower and the
other Persons who are or hereafter are designated as a Borrower pursuant to
Section 2.21 hereto, the “Borrowers”), the LENDERS party hereto, JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, as Administrative Agent, JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, TORONTO BRANCH, as Toronto Agent and J.P. MORGAN EUROPE
LIMITED, as London Agent.

 

WHEREAS, the Administrative Borrower, certain Subsidiaries of the Administrative
Borrower, the Administrative Agent, and the Existing Lender (as defined below)
are party to a $125,000,000 revolving Credit Agreement (as in effect immediately
prior to the Effective Date referred to below, the “Existing Credit Agreement”)
dated as of January 25, 2007;

WHEREAS the Administrative Borrower has requested that the Existing Lender, the
Lenders and the Administrative Agent agree to amend and restate the Existing
Credit Agreement, and the Existing Lender and the Lenders are willing to so
amend and restate the Existing Credit Agreement on the terms and conditions
herein set forth;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means the purchase or acquisition by any Person of (a) more than
40% of the Equity Interests with ordinary voting power of another Person or (b)
all or any substantial portion of the property (other than Equity Interests) of
another Person, whether or not involving a merger or consolidation with such
Person.

 

“Additional Lender” has the meaning assigned to such term in Section 2.22.

“Adjusted EURIBO Rate” means, with respect to any EURIBOR Borrowing for any
Interest Period, an interest rate per annum equal to the sum of (a) the EURIBO
Rate for such Interest Period and (b) the Mandatory Costs Rate.

“Adjusted LIBO Rate” means (a) with respect to any Eurocurrency Borrowing
denominated in US Dollars for any Interest Period, an interest rate per annum
(rounded upwards,

 

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



if necessary, to the next 1/16 of 1%) equal to (i) the LIBO Rate for such
Interest Period multiplied by (ii) the Statutory Reserve Rate and (b) with
respect to any Eurocurrency Borrowing denominated in an Alternative Currency
(other than Canadian Dollars or Euros) for an Interest Period, any interest rate
per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to (x)
the LIBO Rate for such Interest Period plus (y) the Mandatory Costs Rate.

“Administrative Agent” means JPMorgan Chase Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.

“Administrative Borrower” shall have the meaning specified in the preamble.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Administrative Agent, the London Agent and the Toronto Agent.

“Agreement” shall have the meaning specified in the preamble.

“Agreement Currency” has the meaning assigned to such term in Section 10.14(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Alternative Currency” means (a)  Canadian Dollars, (b) Euros, (c) Sterling, (d)
Swiss Francs, (e) Australian Dollars and (f) any other currency that is freely
transferable and convertible into US Dollars in the London market and for which
LIBO Rates can be determined by reference to the Screen Rate as provided in the
definition of “LIBO Rate”, and is acceptable to all of the Lenders.

“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
US Dollars or any Letter of Credit, and with respect to any payment hereunder
that does not relate to a particular Loan or Borrowing, the Administrative
Agent, (b) with respect to a Loan or Borrowing denominated in Canadian Dollars,
the Toronto Agent, and (c) with respect to a Loan or Borrowing denominated in an
Alternative Currency (other than Canadian Dollars), the London Agent.

“Applicable Creditor” has the meaning assigned to such term in Section 10.14(b).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated

 

 

2

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



or expired, the Applicable Percentages shall be determined based upon the
Revolving Credit Exposure then in effect, giving effect to any assignments.

“Applicable Rate” means the following percentages per annum, based on the
Consolidated Leverage Ratio as set forth in the most recent certificate received
by the Administrative Agent pursuant to Section 5.1(c):

 

Pricing Level

Consolidated Leverage Ratio

When determined with reference to the Adjusted LIBO Rate, the CDOR Rate or the
Adjusted EURIBO Rate

When determined with reference to ABR or Canadian Prime Rate

1

≤ 0.50:1.00

0.375%

0.00%

2

> 0.50:1.00 and ≤ 1.00:1.00

0.500%

0.00%

3

> 1.00:1.00 and ≤ 1.50:1.00

0.625%

0.00%

4

> 1.50:1.00 and ≤ 2.00:1.00

0.750%

0.00%

5

> 2.00:1.00

0.875%

0.00%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a certificate is delivered pursuant to Section
5.1(c); provided that if such certificate is not delivered when due in
accordance with such Section, then Pricing Level 5 shall apply as of the first
Business Day after the date on which such certificate was required to have been
delivered until such certificate is delivered, after which the Applicable Rate
shall be determined from such certificate. The Applicable Rate in effect from
the Effective Date through the date on which the first such certificate is
delivered to the Administrative Agent and the Lenders in accordance with Section
5.1(c) shall be determined based upon Pricing Level 1.

“Approved Fund” has the meaning assigned to such term in Section 10.4.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent, and reasonably
acceptable to the Administrative Borrower.

“Australian Dollars” means that lawful currency of Australia.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

 

3

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower Joinder Agreement” means a Borrower Joinder Agreement substantially in
the form of Exhibit E.

“Borrower Termination Agreement” means a Borrower Termination Agreement,
substantially in the form of Exhibit F.

“Borrowers” shall have the meaning specified in the recitals hereto.

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
CDOR Rate Loans or EURIBOR Loans as to which a single Interest Period is in
effect or (b) a Swingline Loan.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$2,000,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, Cdn$2,000,000, and (c) in the case of a Borrowing denominated in any
other Alternative Currency, the smallest amount of such Alternative Currency
that is an integral multiple of 1,000,000 units of such currency and that has a
US Dollar Equivalent in excess of US$2,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars US$500,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, Cdn$500,000, and (c) in the case of a Borrowing denominated in any
other Alternative Currency, 500,000 units of such currency.

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.3.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in such currency in the London interbank market,
(b) when used in connection with a Loan to any Canadian Borrower, “Business Day”
shall also exclude any day on which commercial banks in Toronto, Ontario are
authorized or required by law to remain closed and (c) when used in connection
with EURIBOR Loan, the term “Business Day” shall also exclude any day on which
the TARGET payment system is not open for the settlement of payments in Euros.

“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Loan Party or any Subsidiary of any Loan Party has any liability
with respect to any employee or former employee, but excluding any Canadian
Pension Plans.

 

 

4

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



“Canadian Borrower” means, as of the Effective Date, Idexx Laboratories Canada
Corporation, together with any Canadian Subsidiary that has been designated as a
Canadian Borrower pursuant to Section 2.21, other than any of the foregoing
Subsidiaries that has ceased to be a Canadian Borrower as provided in such
Section 2.21.

“Canadian Borrower Sublimit” means an amount equal to Cdn$60,000,000. The
Canadian Borrower Sublimit is part of, and not in addition to, the Commitments.

“Canadian Dollar Equivalent” means, on any date of determination, (a) with
respect to any amount in Canadian Dollars, such amount and (b) with respect to
any amount in US Dollars or any Alternative Currency (other than Canadian
Dollars) (the “first currency”), the equivalent in Canadian Dollars of such
amount, determined by the Administrative Agent, which would result from the
conversion of the relevant amount of the first currency into Canadian Dollars at
the 12:00 noon rate quoted by Bloomberg on
www.bloomberg.com/markets/currencies/fxc.html (page BOFC or such other page as
may replace such page for the purpose of displaying such exchange rates) on such
date or, if such date in not a Business Day, on the Business Day immediately
preceding such date of determination, or at such other rate as may have been
agreed in writing between Administrative Borrower and Toronto Agent.

 

“Canadian Dollar Loans” means any Loan denominated in Canadian Dollars bearing
interest at the Canadian Prime Rate or the CDOR Rate.

“Canadian Dollars” or “Cdn$” means the lawful currency of Canada.

“Canadian Lending Office” means, as to any Lender, the applicable branch, office
or Affiliate of such Lender designated by such Lender to make Loans to the
Canadian Borrowers, provided that any such branch or office shall be (a) of a
bank named in Schedule I or Schedule II to the Bank Act (Canada) or (b) a branch
or office either (i) of a financial institution or other entity that is not a
“non-resident of Canada” (as such term is defined in the Canadian Tax Act) or
(ii) of a financial institution that is named on Schedule III to the Bank Act
(Canada) and through which an “authorized foreign bank” (as such term is defined
in the Canadian Tax Act) carries on a Canadian banking business, but only to the
extent that such financial institution is deemed to be a Canadian Resident for
purposes of Part XIII of the Canadian Tax Act in respect of all amounts paid or
credited hereunder by a Canadian Borrower.

“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Loan Party or any Subsidiary of any Loan Party for its employees or former
employees, but does not include the Canada Pension Plan or the Quebec Pension
Plan as maintained by the Government of Canada or the Province of Quebec,
respectively.

“Canadian Prime Rate” means, for any period, the rate per annum determined by
the Toronto Agent to be the greater of (i) the rate of interest per annum most
recently announced or established by Toronto Agent as its reference rate in
effect on such day for determining interest rates for Canadian
Dollar-denominated commercial loans in Canada and commonly known as “prime rate”
(or its equivalent or analogous such rate), such rate not being intended to be
the

 

 

5

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



lowest rate of interest charged by Toronto Agent and (ii) the sum of (a) the
yearly interest to which the one-month CDOR Rate is equivalent plus (b) one
percent (1.0%) per annum.

“Canadian Resident” means a Person that is (a) resident in Canada for purposes
of the Canadian Tax Act or (b) deemed to be resident in Canada for purposes of
the Canadian Tax Act in respect of all amounts paid or credited hereunder by a
Canadian Borrower.

“Canadian Revolving Credit Exposures” means, with respect to any Lender at any
time, the outstanding principal amount of such Lender’s Revolving Loans
denominated in Canadian Dollars at such time.

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province thereof.

“Canadian Tax Act” or “ITA” means the Income Tax Act (Canada) or any successor
law purported to cover the same subject matter, as amended from time to time.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Pooling Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements),
including obligations for the payment of fees, interest, charges, expenses,
attorneys’ fees and disbursements in connection therewith.

“CDOR Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the sum of (a) the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant Interest
Period for Canadian Dollar-denominated bankers’ acceptances displayed and
identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swap Dealer Association, Inc. definitions, as modified and amended
from time to time, as of 10:00 a.m. Toronto local time on such day and, if such
day is not a Business Day, then on the immediately preceding Business Day (as
adjusted by the Applicable Agent after 10:00 a.m. Toronto local time to reflect
any error in the posted rate of interest or in the posted average annual rate of
interest) plus (b) 0.10% per annum; provided that if such rates are not
available on the Reuters Screen CDOR Page on any particular day, then the
Canadian deposit offered rate component of such rate on that day shall be
calculated as the cost of funds quoted by the Applicable Agent to raise Canadian
Dollars for the applicable Interest Period as of 10:00 a.m. Toronto local time
on such day for commercial loans or other extensions of credit to businesses of
comparable credit risk; or if such day is not a Business Day, then as quoted by
the Applicable Agent on the immediately preceding Business Day.

 

 

6

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



“CDOR Rate Loan” means a Loan denominated in Canadian Dollars made by the
Lenders to a Canadian Borrower which bears interest at a rate based on the CDOR
Rate.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Administrative
Borrower; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Administrative Borrower by Persons who were
neither (i) nominated by the board of directors of the Administrative Borrower
nor (ii) appointed by directors so nominated; or (c) the acquisition of direct
or indirect Control of the Administrative Borrower by any Person or group.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to such Loan or
the Loans comprising such Borrowing as Revolving Loans or Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.8, and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.4, and (c) increased from time to time pursuant to
Section 2.22. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.1, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. The initial aggregate amount
of the Lenders’ Commitments is US$125,000,000.

“Commitment Increase Notice” has the meaning assigned to such term in Section
2.22.

“Consolidated” or "consolidated" means with reference to any term defined
herein, that term as applied to the accounts of the Administrative Borrower and
its Subsidiaries, consolidated in accordance with GAAP.

“Consolidated EBITDA” means, for any period, for the Administrative Borrower and
its Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated
Net Income for such period plus the following to the extent deducted in
calculating such Consolidated Net Income and without duplication: (i)
Consolidated Interest Charges for such period, (ii) the provision for

 

 

7

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



federal, state, provincial, local and foreign income taxes payable by the
Administrative Borrower and its Subsidiaries for such period, (iii) depreciation
expense, (iv) amortization expense, (v) non-recurring transaction expenses
incurred in connection with Acquisitions, (vi) non-cash charges associated with
"Share Based Payments" as described in the Financial Accounting Standards Board
Statement 123, as amended, and (vii) extraordinary and other non-recurring
non-cash losses and charges, minus (b) non-recurring gains and non-operating
gains resulting from divestitures of businesses or other asset disposals.

“Consolidated Interest Charges” means, for any period, for the Administrative
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Administrative Borrower and its Subsidiaries in connection with borrowed
money (including capitalized interest) or in connection with the deferred
purchase price of assets, in each case to the extent treated as interest in
accordance with GAAP, and (b) the portion of rent expense of the Administrative
Borrower and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Debt as of such date minus the amount of such
Indebtedness represented by issued but undrawn letters of credit, to (b)
Consolidated EBITDA for such Reference Period.

“Consolidated Net Income” means, for any period, for the Administrative Borrower
and its Subsidiaries on a consolidated basis, the net income of the
Administrative Borrower and its Subsidiaries for such period determined in
accordance with GAAP.

“Consolidated Total Debt” means, as of any date of determination, the
outstanding principal amount of all Indebtedness of Administrative Borrower and
its Subsidiaries on a consolidated basis.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.6.

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 10.2).

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders-in-council, orders, decrees, judgments, injunctions, notices or binding
agreements issued,

 

 

8

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release or presence of any Hazardous Material
or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Administrative Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) the presence of or
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Administrative Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Administrative Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Administrative Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Administrative Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Administrative Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Administrative Borrower or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, (a) the applicable Screen Rate or (b) if no Screen Rate is available for
such Interest Period, the arithmetic mean of the rates quoted by the London
Agent to leading banks in the

 

 

9

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



Banking Federation of the European Union for the offering of deposits in Euros
for a period comparable to such Interest Period, in each case as of 11:00 a.m.,
Frankfurt time on the Quotation Day.

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted EURIBO Rate.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars at the time of determination on such day on the
Reuters WRLD Page for such currency. In the event that such rate does not appear
on any Reuters WRLD Page, the Exchange Rate shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Applicable Agent and the Administrative Borrower, or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Applicable Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Applicable Agent shall elect
after determining that such rates shall be the basis for determining the
Exchange Rate, on such date for the purchase of US Dollars for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Applicable Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Administrative Borrower hereunder, (a) income
or franchise taxes imposed on (or measured by) its net income by the United
States of America, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or as a result of any
present or former connection between any Agent, any Lender or the Issuing Bank
and the jurisdiction imposing such tax or any political subdivision or taxing
authority thereof (other than a connection arising solely as a result of its
execution and delivery of any Loan Document or its exercise of its rights or
performance of its obligations thereunder or otherwise as a result of its
participation in the transactions contemplated by the Loan Documents) or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Administrative Borrower is
located or where such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located,

 

 

10

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



and (c) in the case of a Lender (other than an assignee pursuant to a request by
the Administrative Borrower under Section 2.18(b)), any withholding tax that is
imposed on amounts payable to such Lender at the time such Lender becomes a
party to this Agreement (or designates a new lending office) or is attributable
to such Lender’s failure to comply with Section 2.16(e), other than any failure
due to a Change in Law occurring after the date that such Lender became a party
to this Agreement that rendered such Lender no longer legally entitled to
deliver the form or forms described in Section 2.16(e) or otherwise ineligible
for a complete exemption from withholding tax, or that rendered the information
or certifications made in such form or forms untrue or inaccurate in a material
respect, and except (i) to the extent, in the case of the designation of a new
lending office, that such Lender was already entitled, at the time of
designation of a new lending office, to receive additional amounts from the
Administrative Borrower with respect to such withholding tax pursuant to Section
2.16(a), and (ii) to the extent of any withholding tax that is imposed on
amounts payable by any Canadian Borrower after the occurrence of an Event of
Default which has occurred and is continuing.

“Existing Credit Agreement” has the meaning set forth in the recitals hereto.

“Existing Lender” means the lender party to the Existing Credit Agreement.

“Existing Loan” means the Loans (as defined in the Existing Credit Agreement)
held by the Existing Lender under the Existing Credit Agreement immediately
prior to the effectiveness of the amendment and restatement of the Existing
Credit Agreement provided for hereby.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, treasurer, or Vice
President of Corporate Finance of the Administrative Borrower.

“Foreign Borrower” means any Subsidiary organized outside of the United States
of America that has been designated as a “Foreign Borrower” pursuant to
Section 2.21, other than any of the foregoing Subsidiaries that has ceased to be
a Foreign Borrower as provided in such Section 2.21.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Administrative Borrower is located.
For purposes of this definition, the United States of America, each state
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means each Foreign Borrower and any other Subsidiary that
is organized outside of the United States of America, any state thereof or the
District of Columbia.

 

 

11

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, contaminants, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Increase Amount” has the meaning assigned to such term in Section 2.22.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, and (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other

 

 

12

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Election Request” means a request by the relevant Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.7.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) or Canadian Prime Rate Loan, the last day of each March, June,
September and December, (b) with respect to any Eurocurrency Loan, CDOR Rate
Loan or EURIBOR Loan the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing, CDOR Rate Borrowing or EURIBOR Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and (c) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.

“Interest Period” means (a) with respect to any Eurocurrency Borrowing or
EURIBOR Borrowing, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter, as the applicable Borrower may elect and
(b) with respect to any CDOR Rate Borrowing, the period commencing on the date
of such Borrowing and ending on the date which is 30, 60, 90 or 180 days
thereafter, as the applicable Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing or EURIBOR Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing or EURIBOR Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Eurocurrency
Borrowing, CDOR Rate Borrowing, or EURIBOR Borrowing, thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Issuing Bank” means JPMorgan Chase Bank, National Association, in its capacity
as the issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.5(i). The Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Judgment Currency” has the meaning assigned to such term in Section 10.14(b).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

 

13

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Administrative Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lead Arranger” means J.P. Morgan Securities Inc., acting in the capacity as
sole bookrunner and sole lead arranger, or its successor in such role.

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. References to any Lender in this Agreement or any other Loan
Document shall be deemed to mean such Lender’s affiliated Canadian Lending
Office, where applicable. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
currency for any Interest Period, (a) the applicable Screen Rate or (b) if no
Screen Rate is available for such currency or for such Interest Period, the
arithmetic mean of the rates quoted by the London Agent to leading banks in the
London interbank market for the offering of deposits in such currency and for a
period comparable to such Interest Period, in each case as of 11 a.m. London
time on the Quotation Day.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, the Subsidiary Guarantee Agreement, each
Borrower Joinder Agreement, each Borrower Termination Agreement and each
supplement thereto, each promissory note delivered pursuant to this Agreement,
and each other similar document executed in connection with the Transactions
hereunder.

“Loan Party” means the Administrative Borrower, the other Borrowers and the
Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time, (b) with respect to a Loan
or Borrowing denominated in Canadian Dollars, Toronto time and (c) with respect
to a Loan or Borrowing denominated in an Alternative Currency (other than
Canadian Dollars), London time.

 

 

14

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



“London Agent” means J.P. Morgan Europe Limited.

“Mandatory Costs Rate” has the meaning set forth in Exhibit D.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition, of the Administrative Borrower and the
Subsidiaries taken as a whole, or (b) the validity, legality, binding effect or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent and the Lenders hereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Administrative Borrower and its Subsidiaries in an aggregate
principal amount exceeding US$15,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Administrative
Borrower or any Subsidiary in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Administrative Borrower or such Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

“Material Foreign Subsidiary” means a Subsidiary of the Administrative Borrower
organized in a jurisdiction outside of the United States of America which (a) is
a Borrower, or (b) by itself or together with its Subsidiaries, accounts
(excluding intercompany receivables and goodwill) for a portion of assets or
EBITDA comprising 5% or more of the Administrative Borrower’s consolidated
assets or Consolidated EBITDA as of the end of or for the most recently ended
Reference Period.

“Material Subsidiaries” means, collectively, the Material Foreign Subsidiaries
and the Material US Subsidiaries.

“Material US Subsidiary” means a Subsidiary of the Administrative Borrower
organized in a jurisdiction within the United States of America which (a) is a
Borrower, or (b) by itself or together with its Subsidiaries, accounts
(excluding intercompany receivables and goodwill) for a portion of assets or
EBITDA comprising 5% or more of the Administrative Borrower’s consolidated
assets or Consolidated EBITDA as of the end of or for the most recently ended
Reference Period.

“Maturity Date” means March 30, 2012.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under this Agreement or otherwise
with respect to any Loan or Letter of Credit, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Borrower or any Loan Party
of any

 

 

15

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



proceeding under any debtor relief laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning set forth in Section 10.4.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a)          Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.4;

(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.4;

(c)          pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)          pledges or deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

(e)          judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;

(f)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Administrative Borrower or any Subsidiary; and

(h)          Liens in respect of social regulations or benefit plans imposed by
Governmental Authorities of foreign countries in which the Loan Parties or their
Affiliates conduct business.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

 

16

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



“Permitted Investments” means:

(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;

(b)          investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

(c)          investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any state thereof which has a combined
capital and surplus and undivided profits of not less than US$500,000,000;

(d)          fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;

(e)          money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, and (ii) are rated AAA by S&P and Aaa by Moody’s;

(f)           investments described on Schedule P-1, as provided to the
Administrative Agent;

 

(g)

Canadian GIC Certificates; and

 

(h)

municipal auction rate securities.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Administrative Borrower or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means (a) the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, National Association, as its prime rate in
effect at its office located at 270 Park Avenue, New York, New York or (b) in
the case of ABR Loans to a Canadian Borrower, such prime rate in effect at the
office of JPMorgan Chase Bank, National Association in Toronto, Canada for US
Dollar-denominated commercial loans made in Canada;

 

 

17

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.

“Quotation Day” means (a) with respect to any currency (other than Sterling) for
any Interest Period, two Business Days prior to the first day of such Interest
Period and (b) with respect to Sterling for any Interest Period, the first day
of such Interest Period, in each case unless market practice differs in the
Relevant Interbank Market for any currency, in which case the Quotation Day for
such currency shall be determined by the Applicable Agent in accordance with
market practice in the Relevant Interbank Market (and if quotations would
normally be given by leading banks in the Relevant Interbank Market on more than
one day, the Quotation Day shall be the last of those days).

“Reference Period” means, as of the last day of any fiscal quarter, the period
of four (4) consecutive fiscal quarters of the Administrative Borrower and its
Subsidiaries ending on such date.

“Register” has the meaning set forth in Section 10.4.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Interbank Market” means (a) with respect to any currency (other than
Euros), the London interbank market and (b) with respect to Euros, the European
interbank market.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the aggregate
Revolving Credit Exposures and unused Commitments at such time.

“Responsible Officer” means (a) with respect to the Administrative Borrower, the
chief executive officer, president, chief financial officer, treasurer,
secretary, Vice President of Corporate Finance or general counsel of the
Administrative Borrower or any other person authorized by the Board of Directors
of the Administrative Borrower to sign Loan Documents on its behalf and (b) with
respect to any other Loan Party, any person authorized by the Board of Directors
of such Loan Party to sign Loan Documents on its behalf. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.3.

“S&P” means Standard & Poor’s.

 

 

18

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



“Screen Rate” means (a) in respect of the LIBO Rate for any currency for any
Interest Period, the British Bankers Association Interest Settlement Rate for
such currency for such Interest Period and (b) in respect of the EURIBO Rate for
any Interest Period, the percentage per annum determined by the Banking
Federation of the European Union for such Interest Period.

“Specified US Borrowers” means the Administrative Borrower and IDEXX Reference
Laboratories, Inc.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for Eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Eurocurrency
Loans shall be deemed to constitute Eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Administrative
Borrower.

“Subsidiary Guarantee Agreement” means a Guarantee Agreement by each Material US
Subsidiary in favor of the Agents and the Lenders, substantially in the form of
Exhibit C hereto.

“Subsidiary Guarantors” means each Material US Subsidiary of the Administrative
Borrower that is or is required to be a party to the Subsidiary Guarantee
Agreement.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former

 

 

19

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



directors, officers, employees or consultants of the Administrative Borrower or
the Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, National Association, in its
capacity as lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.4.

“Swiss Francs” means the lawful currency of Switzerland.

“TARGET” means the Trans-European Automated Real Time Gross Settlement Express
Transfer (TARGET) payment system.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Toronto Agent” means JPMorgan Chase Bank, National Association, Toronto Branch.

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is or is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to (a) the Adjusted LIBO Rate or the Alternate Base
Rate, in the case of US Dollar Loans or Loans in Alternative Currencies (other
than Euros and Canadian Dollars), (b) the Canadian Prime Rate or CDOR Rate, in
the case of Canadian Dollar Loans and (c) the Adjusted EURIBO Rate, in the case
of Loans made in Euros.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.5 or Section 2.10(c) using the
Exchange Rate with respect to such Alternative Currency at the time in effect
under the provisions of such Section.

“US Dollars” or “US$” means the lawful currency of the United States of America.

“US Subsidiary” means any Subsidiary that is organized under the laws of the
United States of America, any state thereof or the District of Columbia.

“US Subsidiary Borrower” means any US Subsidiary that has been designated as a
US Subsidiary Borrower pursuant to Section 2.21, other than any of the foregoing
Subsidiaries that has ceased to be a US Subsidiary Borrower as provided in such
Section 2.21.

 

 

20

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



“VAT” means value added tax or any other similar Taxes.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.2. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.3. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.4. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time. If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Administrative Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Administrative Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders , not to be unreasonably
withheld); provided, that until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Administrative Borrower shall provide to the Administrative Agent and
the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

 

21

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



SECTION 1.5. Currency Translation. (a) For purposes of any determination under
any provision of this Agreement expressly requiring the use of a current
exchange rate, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than US Dollars shall be translated into US
Dollars at currency exchange rates in effect on the date of such determination,
except that, for purposes of Section 2.1(a)(ii) or any other calculation
involving the Canadian Borrower Sublimit, all amounts in US Dollars shall be
translated into the Canadian Dollar Equivalent thereof on the date of such
determination. Such currency exchange rates shall be determined in good faith by
the Administrative Borrower.

(b)          The Administrative Agent shall (A) determine the US Dollar
Equivalent of any Borrowing denominated in an Alternative Currency as of the
date of the commencement of the initial Interest Period therefor and as of the
date of the commencement of each subsequent Interest Period therefor, in each
case using the Exchange Rate for the applicable currency in relation to US
Dollars in effect on the date that is three Business Days prior to the date on
which the applicable Interest Period shall commence, and each such amount shall
be the US Dollar Equivalent of such Borrowing until the next required
calculation thereof pursuant to this paragraph and (B) notify the Administrative
Borrower and the Lenders of each calculation of the US Dollar Equivalent of each
Borrowing.

ARTICLE II.

THE CREDITS

SECTION 2.1. Commitments. (a)      Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans denominated in US Dollars and
Alternative Currencies (other than Canadian Dollars) to the Borrowers from time
to time and Revolving Loans denominated in Canadian Dollars to the Canadian
Borrowers and to the Specified US Borrowers from time to time during the
Availability Period in an aggregate principal amount that will not result in (i)
such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment, (ii)
the aggregate amount of all Revolving Loans to the Canadian Borrowers (together
with the aggregate face amount of all Letters of Credit issued for the account
of the Canadian Borrowers) exceeding the Canadian Borrower Sublimit, or (iii)
the aggregate outstanding amount of all Revolving Loans exceeding the aggregate
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.

(b)                On the Effective Date, the Existing Loan held by the Existing
Lender under the Existing Credit Agreement shall automatically, and without any
action on the part of any Person, be deemed to be a Loan hereunder and such Loan
shall be deemed to satisfy such Existing Lender’s obligation under paragraph (a)
above to the extent of the unpaid principal amount of the Existing Loan held by
such Existing Lender. Each Existing Lender whose Commitment hereunder is
decreasing (a “Decreasing Lender”) shall, by assignments to the Increasing
Lenders (as defined below), sell a portion of the Loans held by it to each
Increasing Lender, and each Lender whose Commitment hereunder is increasing (an
“Increasing Lender”) relative to that under the Existing Credit Agreement shall,
by assignments from the Decreasing Lenders, purchase a portion of the Loans held
by such Decreasing Lender, in each case in such amounts (and the Decreasing
Lenders and the Increasing Lenders shall, through the Administrative Agent, make
such

 

 

22

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



additional adjustments among themselves as shall be necessary) so that after
giving effect to such assignments and adjustments, the Lenders shall hold the
Loans hereunder ratably in accordance with their respective Commitments set
forth on Schedule 2.1. Such assignments shall be deemed to occur hereunder
automatically, and without any requirement for additional documentation, on the
Effective Date notwithstanding anything to the contrary in Section 10.4. Each
Decreasing Lender represents and warrants to each Increasing Lender to which any
of its Loans are being assigned that it has not created any adverse claim upon
the interest being assigned by it to such Increasing Lender hereunder and that
such interest is free and clear of any adverse claim.

 

SECTION 2.2. Loans and Borrowings. (a)  Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b)          Subject to Section 2.13, (i) each Revolving Borrowing denominated
in US Dollars shall be comprised entirely of ABR Loans or Eurocurrency Loans as
the Borrowers may request in accordance herewith, (ii) each Revolving Borrowing
denominated in Canadian Dollars shall be comprised entirely of Canadian Prime
Rate Loans or CDOR Rate Loans, (iii) each Revolving Borrowing denominated in
Euros shall be comprised entirely of EURIBOR Loans and (iv) each Revolving
Borrowing denominated in an Alternative Currency (other than Euros and Canadian
Dollars) shall be comprised entirely of Eurocurrency Loans. Each Swingline Loan
shall be an ABR Loan. Each Lender, at its option, may make any Eurocurrency Loan
or EURIBOR Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (so long as such election of a foreign branch or
Affiliate does not increase the Borrowers’ costs hereunder); provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement. Each
Lender shall, prior to the occurrence of a Default or Event of Default which has
occurred and is continuing, maintain a Canadian Lending Office and make any
Loans available to the Canadian Borrowers by causing its relevant Canadian
Lending Office to make such Loans available.

(c)          At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, any CDOR Rate Revolving Borrowing or any EURIBOR Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is a multiple of
the Borrowing Multiple and not less than the Borrowing Minimum. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of US$250,000 and not less than
US$1,000,000, or in the case of a Canadian Prime Rate Revolving Borrowing, in an
aggregate amount that is an integral multiple of Cdn$250,000 and not less than
Cdn$1,000,000; provided (i) that a Canadian Prime Rate Revolving Borrowing may
be in an aggregate amount that is equal to the entire balance of the Canadian
Borrower Sublimit and (ii) that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments or that is required to finance the reimbursement of an LC

 

 

23

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



Disbursement as contemplated by Section 2.5(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $100,000 and not less than $1,000,000.
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of 12 Eurocurrency
Revolving Borrowings, CDOR Rate Revolving Borrowings or EURIBOR Revolving
Borrowings outstanding.

(d)          Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.

SECTION 2.3. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Administrative Borrower, on behalf of the requesting Borrower,
shall notify the Applicable Agent of such request by telecopy of a written
Borrowing Request in the form of Exhibit G or any other form approved by the
London Agent or the Toronto Agent, as applicable and signed by a Responsible
Officer of the Administrative Borrower (or, in the case of the Administrative
Agent, by telephone confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in the form of Exhibit G or
any other form approved by the Administrative Agent and signed by a Responsible
Officer of the Administrative Borrower) (a) in the case of a Eurocurrency
Borrowing denominated in US Dollars or a CDOR Rate Borrowing denominated in
Canadian Dollars, not later than 11:00 a.m., New York City time, three Business
Days before the date of the proposed Borrowing, and (b) in the case of a
Eurocurrency Borrowing denominated in any other Alternative Currency (other than
Canadian Dollars) or a EURIBOR Borrowing, not later than 11:00 a.m., Local Time,
three Business Days before the date of the proposed Borrowing and (c) in the
case of an ABR Borrowing or a Canadian Prime Rate Borrowing, not later than
11:00 a.m., Local Time, on the same day of the proposed Borrowing; provided that
any such notice of an ABR Revolving Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.5(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Applicable Agent of a written
Borrowing Request in a form approved by the Applicable Agent and signed by the
Administrative Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.2:

 

(i)

the Borrower requesting such Borrowing;

(ii)          the currency and the aggregate amount of the requested Borrowing;

 

(iii)

the date of such Borrowing, which shall be a Business Day;

(iv)         whether such Borrowing is to be an ABR Borrowing, a Eurocurrency
Borrowing, or a EURIBOR Borrowing and, if denominated in Canadian Dollars,
whether such Borrowing is to be a Canadian Prime Rate Borrowing or a CDOR Rate
Borrowing;

 

 

24

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



(v)          in the case of a Eurocurrency Borrowing, a CDOR Rate Borrowing or a
EURIBOR Borrowing, the initial Interest Period to be applicable thereto, which
shall be a period contemplated by the definition of the term “Interest Period”;

(vi)         the location and number of such Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.6;
and

(vii)       in the case of a Borrowing in an Alternative Currency, the
jurisdiction from which payments of the principal and interest on such Borrowing
will be made.

If no currency is specified with respect to any requested Eurocurrency
Borrowing, then if the applicable Borrower is a US Borrower or a Canadian
Borrower, it shall be deemed to have selected US Dollars. If no election as to
the Type of Borrowing is specified, then the requested Borrowing shall be (A) in
the case of a Borrowing denominated in US Dollars made to a US Borrower or a
Canadian Borrower, an ABR Borrowing, (B) in the case of a Borrowing denominated
in US Dollars made to any other Borrower (other than a US Borrower or a Canadian
Borrower), a Eurocurrency Borrowing, (C) in the case of a Borrowing denominated
in Canadian Dollars made to a Canadian Borrower or a US Borrower, a Canadian
Prime Rate Borrowing, (D) in the case of a Borrowing denominated in Euros, a
EURIBOR Borrowing and (E) in the case of a Borrowing denominated in an
Alternative Currency (other than Euros and Canadian Dollars), a Eurocurrency
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, CDOR Rate Borrowing or EURIBOR Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s (or 30 days in the case of a CDOR Rate Borrowing) duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Applicable Agent shall advise each Lender that will make a Loan as part of the
requested Borrowing of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

SECTION 2.4.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Administrative Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$15,000,000 or (ii) the aggregate Revolving Credit Exposures of all Lenders
exceeding the total Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Administrative Borrower may borrow, prepay and reborrow Swingline
Loans.

(b)          To request a Swingline Loan, the Administrative Borrower shall
notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 1:00 p.m., New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan and other relevant information that would be required under
Section 2.3 if the Swingline Loan were a

 

 

25

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



Revolving Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Administrative Borrower. The
Swingline Lender shall make each Swingline Loan available to the Administrative
Borrower by means of a credit to the general deposit account of the
Administrative Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.5(e), by remittance to the Issuing Bank) by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan.

(c)          The Swingline Lender may by written notice given to the
Administrative Agent not later than 1:00 p.m., New York City time, on any
Business Day require the applicable Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which the applicable
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each applicable Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each applicable Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to promptly pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each applicable Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each applicable Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.6 with respect to Loans made by such Lender
(and Section 2.6 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Administrative Borrower of any participations in any Swingline
Loan acquired pursuant to this paragraph, and thereafter payments in respect of
such Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the
Administrative Borrower (or other party on behalf of the Administrative
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Administrative Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Administrative
Borrower of any default in the payment thereof.

SECTION 2.5. Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Administrative Borrower may request the issuance of
Letters of Credit denominated in US Dollars or any Alternative Currency for its
own account, or for the account

 

 

26

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



of any other Borrower or any US Subsidiary, in a form reasonably acceptable to
the Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period; provided that (i) with respect to any Letter of
Credit issued for the account of any US Subsidiary, the Administrative Borrower
shall be a co-applicant, and shall be deemed to be jointly and severally liable,
with respect to any such Letter of Credit, and (ii) any Letters of Credit issued
for the account of the Canadian Borrowers shall be in either US Dollars or
Canadian Dollars, and (iii) the aggregate face amount of all Letters of Credit
issued for the account of the Canadian Borrowers, together with the amount of
Revolving Loans made to the Canadian Borrowers, shall not exceed the Canadian
Borrower Sublimit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Administrative
Borrower to, or entered into by the Administrative Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b)          Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Administrative
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice signed
by a Responsible Officer of the Administrative Borrower requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the Issuing Bank, the
Administrative Borrower also shall submit a letter of credit application on the
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Administrative Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed US$15,000,000 and (ii) the aggregate Revolving Credit
Exposures of all Lenders shall not exceed the total Commitments.

(c)          Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided that any Letter
of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which in no event shall extend beyond the date
referred to in clause (ii) above).

(d)          Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender,

 

 

27

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



and each Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Administrative Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Administrative Borrower for
any reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e)          Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Administrative Borrower shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 12:00 noon, New York City time, on the date
that such LC Disbursement is made, if the Administrative Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., New York City time,
on such date, or, if such notice has not been received by the Administrative
Borrower prior to such time on such date, then not later than 12:00 noon, New
York City time, on the Business Day immediately following the day that the
Administrative Borrower receives such notice; provided that if such LC
Disbursement is not less than US$100,000, the Administrative Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.4 that such payment be financed with an ABR Revolving Borrowing
or Swingline Loan, in an equivalent amount (and if such Letter of Credit is
issued in an Alternative Currency, the US Dollar Equivalent of such amount) and,
to the extent so financed, the Administrative Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Administrative Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Administrative
Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Administrative Borrower, in the same manner as provided in Section 2.6 with
respect to Loans made by such Lender (and Section 2.7 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Administrative Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the Issuing Bank or, to
the extent that Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the

 

 

28

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Administrative Borrower of its
obligation to reimburse such LC Disbursement.

(f)           Obligations Absolute. Subject to the provisions of the next
sentence, the Administrative Borrower’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not strictly comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Administrative Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Administrative
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Administrative
Borrower to the extent permitted by applicable law) suffered by the
Administrative Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g)          Disbursement Procedures. The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Administrative Borrower by telephone (confirmed by
telecopy) of such

 

 

29

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Administrative Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h)          Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Administrative Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Administrative Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Revolving Loans denominated in US Dollars; provided that if the Administrative
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

(i)           Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Administrative Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, the
Administrative Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j)           Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Administrative Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than 66 and 2/3% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Administrative Borrower shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Administrative Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and

 

 

30

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



performance of the obligations of the Administrative Borrower under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Administrative Borrower’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Monies in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Administrative Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 66 and 2/3% of the total LC Exposure), be applied to satisfy other
obligations of the Administrative Borrower under this Agreement. If the
Administrative Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Administrative
Borrower within three Business Days after all Events of Default have been cured
or waived.

SECTION 2.6. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 12:00 noon, Local
Time, to the account of the Applicable Agent most recently designated by it for
such purpose by notice to the Lenders; provided that Swingline Loans shall be
made as provided in Section 2.4. The Applicable Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower, designated by such
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.5(e) shall be remitted by the Administrative Agent to the Issuing Bank.

(b)          Unless the Applicable Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Applicable Agent such Lender’s share of such Borrowing,
the Applicable Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Applicable Agent, then the
applicable Lender and such Borrower severally agree to pay to the Applicable
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Applicable Agent, at (i) in
the case of such Lender, the rate reasonably determined by the Applicable Agent
to be the cost to it of funding such account or (ii) in the case of such
Borrower, the interest rate applicable to the subject Loan. If such Lender pays
such amount to the Applicable Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

 

31

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



SECTION 2.7. Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Revolving Borrowing, a CDOR Rate Revolving Borrowing or a EURIBOR
Revolving Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the applicable Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Revolving Borrowing, a CDOR Rate Revolving Borrowing or a EURIBOR
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. A Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

(b)          To make an election pursuant to this Section, a Borrower shall
notify the Applicable Agent of such election by telecopy (or, in the case of the
Administrative Agent, by telephone) by the time that a Borrowing Request would
be required under Section 2.3 if such Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by a Responsible Officer of the
Administrative Borrower, on behalf of the applicable Borrower. Notwithstanding
any other provision of this Section, no Borrower shall be permitted to (i)
change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans, CDOR Rate Loans or EURIBOR Loans that does not comply with
Section 2.2(d) or (iii) convert any Borrowing to a Borrowing of a Type not
available to such Borrower pursuant to which such Borrowing was made.

(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.2:

(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)        whether the resulting Borrowing is to be (A) an ABR Borrowing or a
Eurocurrency Borrowing if in US Dollars or Alternative Currencies (other than
Canadian Dollars and Euros), or (B) a Canadian Prime Rate Borrowing or CDOR Rate
Borrowing if in Canadian Dollars; and

(iv)         if the resulting Borrowing is a Eurocurrency Borrowing, CDOR Rate
Borrowing or EURIBOR Borrowing, the Interest Period to be applicable

 

 

32

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing, a CDOR
Rate Borrowing or a EURIBOR Borrowing but does not specify an Interest Period,
then the applicable Borrower shall be deemed to have selected an Interest Period
of one month’s duration (or 30 days, if applicable).

(d)          Promptly following receipt of an Interest Election Request, the
Applicable Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)          If the applicable Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Revolving Borrowing, a CDOR Rate
Revolving Borrowing or a EURIBOR Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall (i) in
the case of a Eurocurrency Borrowing made to a US Borrower or a Canadian
Borrower denominated in US Dollars, be converted to an ABR Borrowing, (ii) in
the case of a CDOR Rate Borrowing made to a Canadian Borrower or a US Borrower
denominated in Canadian Dollars, be converted into a Canadian Prime Rate
Borrowing, and (iii) in the case of a EURIBOR Borrowing or any other
Eurocurrency Borrowing, become due and payable on the last day of such Interest
Period. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Administrative Borrower, then, so long as
an Event of Default is continuing (i) no outstanding Revolving Borrowing made to
a US Borrower or a Canadian Borrower denominated in US Dollars may be converted
to or continued as a Eurocurrency Revolving Borrowing, (ii) no outstanding
Revolving Borrowing made to an Canadian Borrower or a US Borrower denominated in
Canadian Dollars may be converted to or continued as a CDOR Rate Borrowing, and
(iii) unless repaid, each Eurocurrency Revolving Borrowing if in US Dollars, or
a CDOR Rate Revolving Borrowing if in Canadian Dollars, made to a US Borrower or
any Canadian Borrower denominated in US Dollars or Canadian Dollars,
respectively, shall be converted to an ABR Borrowing or Canadian Prime Rate
Borrowing, as applicable, at the end of the Interest Period applicable thereto.

SECTION 2.8. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b)          The Administrative Borrower may at any time terminate, or from time
to time reduce, the Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum, in each case for Borrowings
denominated in US Dollars and (ii) the Administrative Borrower shall not
terminate or reduce the Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.10, the aggregate Revolving
Credit Exposures of all Lenders would exceed the total Commitments.

 

 

33

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



(c)          The Administrative Borrower shall notify the Administrative Agent
of any election to terminate or reduce the Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the other Agents and the Lenders of the contents thereof. Each
notice delivered by the Administrative Borrower pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Commitments
delivered by a Responsible Officer of the Administrative Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Administrative Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

SECTION 2.9. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Applicable Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan of such
Borrower on the Maturity Date and (ii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans then outstanding. On the Maturity Date,
all Loans shall become absolutely due and payable and the Borrowers shall pay
all of the Loans outstanding, together with any and all accrued and unpaid
interest thereon.

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by any Agent hereunder
for the account of the Lenders and each Lender’s share thereof. The London Agent
or the Toronto Agent, as applicable, shall furnish to the Administrative Agent,
promptly after the making of any Loan or Borrowing with respect to which it is
the Applicable Agent or the receipt of any payment of principal or interest with
respect to any such Loan or Borrowing, information with respect thereto that
will enable the Administrative Agent to maintain the accounts referred to in the
preceding sentence.

(d)          The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any

 

 

34

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



manner affect the obligation of any Borrower to repay the Loans in accordance
with the terms of this Agreement.

(e)          Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, applicable Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.10. Prepayment of Loans. (a) Any Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b)          The Administrative Borrower, on behalf of the applicable Borrower,
shall notify the Applicable Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by a telecopy notice signed by a Responsible Officer
of the Administrative Borrower) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing denominated in US Dollars or a
CDOR Rate Revolving Borrowing denominated in Canadian Dollars, not later than
11:00 a.m., Local Time, three Business Days before the date of prepayment, (ii)
in the case of a Eurocurrency Revolving Borrowing denominated in an Alternative
Currency (other than Canadian Dollars) or a EURIBOR Borrowing, not later than
11:00 a.m., Local Time, four Business Days before the date of prepayment, (iii)
in the case of prepayment of an ABR Revolving Borrowing or a Canadian Prime Rate
Revolving Borrowing, not later than 11:00 a.m., Local Time, one Business Day
before the date of prepayment or (iv) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.8, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.8. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Applicable
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.2. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.12.

(c)          If, on any date, the US Dollar Equivalent of the aggregate amount
of the Revolving Credit Exposures shall exceed 105% of the aggregate Commitments
as a result of currency fluctuations, then the applicable Borrowers shall, not
later than the next Business Day, prepay one or more Borrowings in an aggregate
principal amount

 

 

35

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



sufficient to eliminate such excess. If, on any date, the Canadian Dollar
Equivalent of the aggregate amount of the Canadian Revolving Credit Exposures
shall exceed 105% of the aggregate Canadian Borrower Sublimit as a result of
currency fluctuations, then the Canadian Borrowers shall, not later than the
next Business Day, prepay one or more Borrowings in an aggregate principal
amount sufficient to eliminate such excess.

SECTION 2.11. Fees. (a) The Administrative Borrower agrees to pay to the
Administrative Agent, in US Dollars, for the account of each Lender a commitment
fee, which shall accrue daily at the rates set forth below (calculated in
accordance with the definition of “Applicable Rate”) on such Lender’s unused
Commitment (less such Lender’s Applicable Percentage of the average daily
balance of Letters of Credit), during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates;
provided that if such Lender continues to have any Revolving Credit Exposure
after its Commitment terminates with respect thereto, then such commitment fee
shall continue to accrue on the daily amount of such Lender’s Swingline Exposure
and LC Exposure from and including the date on which its Commitment terminates
to but excluding the date on which such Lender ceases to have any Revolving
Credit Exposure:

 

Pricing Level

Leverage Ratio:

Commitment Fee

1

≤ 0.50:1.00

0.080%

2

> 0.50:1.00 and ≤ 1.00:1.00

 

0.100%

3

> 1.00:1.00 and ≤ 1.50:1.00

 

0.125%

4

> 1.50:1.00 and ≤ 2.00:1.00

 

0.150%

5

> 2.00:1.00

 

0.200%

 

Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any commitment fees accruing after the date on which the
Commitments terminate shall be payable on demand. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b)          The Administrative Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed

 

 

36

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee with respect to the issuance of each Letter of
Credit, which shall accrue at the rate or rates per annum separately agreed upon
between the Administrative Borrower and the Issuing Bank on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances (unless miscalculated).

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate, and the Loans
comprising each Canadian Prime Rate Borrowing shall bear interest at the
Canadian Prime Rate plus the Applicable Rate.

(b)          The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate, the Loans comprising each CDOR Rate
Borrowing shall bear interest at the CDOR Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate and the Loans comprising each
EURIBOR Revolving Borrowing shall bear interest at the Adjusted EURIBO Rate for
the Interest Period in effect for such Borrowing plus the Applicable Rate.

(c)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other

 

 

37

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



amount, 2% plus the rate applicable to ABR Loans or Canada Rate Prime Loans as
provided in paragraph (a) of this Section.

(d)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan or a Canada Prime Rate Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Revolving Loan, CDOR Rate Revolving
Loan or EURIBOR Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion. All interest shall be payable in the currency in which the
applicable Loan is denominated.

(e)          All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest on Borrowings denominated in Sterling and in
Canadian Dollars and (ii) interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or, except in the case of
Borrowings denominated in Sterling, 366 days in a leap year), and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO
Rate, Adjusted EURIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

(f)           For purposes of disclosure pursuant to the Interest Act (Canada),
the annual rates of interest or fees to which the rates of interest or fees
provided in this Agreement and the other Loan Documents (and stated herein or
therein, as applicable, to be computed on the basis of 360 days or any other
period of time less than a calendar year) are equivalent are the rates so
determined multiplied by the actual number of days in the applicable calendar
year and divided by 360 or such other period of time, respectively.

(g)          If any provision of this Agreement or of any of the other Loan
Documents would obligate any Loan Party to make any payment of interest or other
amount payable to the Lenders in an amount or calculated at a rate which would
be prohibited by law or would result in a receipt by the Lenders of interest at
a criminal rate (as such terms are construed under the Criminal Code (Canada))
then, notwithstanding such provisions, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by the Lenders of interest at a criminal rate, such adjustment to
be effected, to the extent necessary, as follows: (1) firstly, by reducing the
amount or rate of interest required to be paid to the Lenders under this Section
2.12, and (2) thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid to the Lenders which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada). Notwithstanding the
foregoing, and after giving effect to

 

 

38

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



all adjustments contemplated thereby, if the Lenders shall have received an
amount in excess of the maximum permitted by that section of the Criminal Code
(Canada), the Loan Parties shall be entitled, by notice in writing to the
Administrative Agent, to obtain reimbursement from the Lenders in an amount
equal to such excess and, pending such reimbursement, such amount shall be
deemed to be an amount payable by the Lenders to the Borrower. Any amount or
rate of interest referred to in this Section 2.12(g) shall be determined in
accordance with generally accepted actuarial practices and principles as an
effective annual rate of interest over the term that the applicable Loan remains
outstanding on the assumption that any charges, fees or expenses that fall
within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be pro-rated over that
period of time and otherwise be pro-rated over the period from the Effective
Date to the Maturity Date and, in the event of a dispute, a certificate of a
Fellow of the Canadian Institute of Actuaries appointed by the Administrative
Agent shall be conclusive for the purposes of such determination.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing or a EURIBOR Borrowing:

(a)          the Applicable Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the Adjusted EURIBO Rate, as
applicable, for such Interest Period; or

(b)          the Applicable Agent is advised by the Required Lenders that the
LIBO Rate or EURIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

then the Applicable Agent shall give notice thereof to the applicable Borrower
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Applicable Agent notifies the applicable Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurocurrency
Borrowing or a EURIBOR Borrowing, as the case may be, shall be ineffective, and
(ii) if any Borrowing Request requests a Eurocurrency Borrowing in US Dollars,
such Borrowing shall be made as an ABR Borrowing; provided that if the
circumstances giving rise to such notice affect less than all Types of
Borrowings, then the other Types of Borrowings shall be permitted.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate or the Adjusted EURIBO Rate) or the Issuing Bank; or

(ii)          impose on any Lender or the Issuing Bank or the London or European
interbank market any other condition affecting this Agreement,

 

 

39

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



Eurocurrency Loans or EURIBOR Loans made by such Lender or any Letter of Credit
or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or EURIBOR Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then the applicable Borrower will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b)          If any Lender or the Issuing Bank determines (absent manifest
error) that any Change in Law regarding capital requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the applicable Borrower will pay to such Lender or the Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

(c)          A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Administrative Borrower and shall be
conclusive absent manifest error. The Administrative Borrower shall pay such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 30 days after receipt thereof.

(d)          Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the applicable Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Administrative Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor; provided further
that if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan, CDOR Rate Loan or EURIBOR Loan other than on
the last

 

 

40

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurocurrency Loan, CDOR Rate Loan or
EURIBOR Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan, CDOR Rate Loan or EURIBOR Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.10(b) and is revoked in accordance therewith), or (d) the
assignment of any Eurocurrency Loan, CDOR Rate Loan or EURIBOR Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the applicable Borrower pursuant to Section 2.18, then, in any such
event, the applicable Borrower shall compensate each Lender for the actual loss,
cost and expense attributable to such event. In the case of a Eurocurrency Loan,
CDOR Rate Loan or EURIBOR Loan, such loss, cost or expense to any Lender shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate, the
CDOR Rate or the Adjusted EURIBO Rate, as applicable (and without reference to
the Applicable Margin) that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the London or European
interbank market. A certificate of any Lender as to any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Administrative Borrower and shall be conclusive absent manifest error.
The Administrative Borrower shall pay such Lender the amount shown as due on any
such certificate within 30 days after receipt thereof.

SECTION 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of any Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if such Borrower shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) each Agent, each Lender and Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b)          In addition, each Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c)          Each relevant Borrower shall indemnify each Agent, each Lender and
the Issuing Bank, within 30 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by such Agent, such Lender
or the Issuing Bank, as the case may be, on or with respect to any payment by or
on account of any obligation of such Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not

 

 

41

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Administrative Borrower by a
Lender or the Issuing Bank, or by the Administrative Agent on its own behalf or
on behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.

(d)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)          Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Administrative Borrower (with
a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Administrative Borrower as will
permit such payments to be made without withholding or at a reduced rate. Each
Lender shall promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any such claimed exemption or
reduction.

Without limiting the generality of the foregoing, if a relevant Borrower is
resident for tax purposes in the United States, any Foreign Lender shall deliver
to the Administrative Borrower (with a copy to the Administrative Agent) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement, upon the occurrence of any event that would result in the invalidity
or obsolescence of any previously-provided form, but only in each event if such
Foreign Lender is legally entitled to do so, whichever of the following is
applicable:

(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(ii)

duly completed copies of Internal Revenue Service Form W-8ECI,

(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Borrowers or Parent within the meaning of Section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code and (B) duly completed copies of Internal Revenue
Service Form W-8BEN, or

 

 

42

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



(iv)         any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Administrative Borrower to determine the
withholding or deduction required to be made.

In addition, if a relevant Borrower is resident for tax purposes in the United
States, any Lender that is not a Foreign Lender shall deliver to the
Administrative Borrower (with a copy to the Administrative Agent) on or prior to
the date on which such Lender becomes a Lender under this Agreement, upon the
occurrence of any event that would result in the invalidity or obsolescence of
any previously-provided form (but only in each such case if such Lender is
legally entitled to deliver such form) a duly executed and properly completed
copy of Internal Revenue Service Form W-9 (or applicable successor form)
establishing an exemption from United States federal backup withholding tax.

(f)           If any Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrowers or with respect to which such Borrower has paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section 2.16 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Administrative Borrower, upon the request of
such Agent or such Lender, agrees to repay the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Agent or such Lender in the event such Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require any Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrowers or any other Person.

(g)          All amounts payable by any Borrower to the Agents, the Lenders or
the Issuing Bank shall be deemed to be exclusive of any VAT. If VAT is payable
on any amount paid to the Agents, the Lenders or the Issuing Bank by any
Borrower, the Administrative Borrower or such other Borrower shall pay to the
Agents, the Lenders or the Issuing Bank an amount equal to the amount of the
VAT.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15, 2.16 or 2.19 or otherwise) prior to
12:00 noon, Local Time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Applicable Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Applicable Agent for
the account of the Lenders to such account as the Applicable Agent shall from
time to time specify in one or more notices delivered to the Administrative
Borrower, except payments to be made directly to the Issuing Bank or

 

 

43

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.14, 2.15, 2.16, 2.19 and 10.3 shall be made directly to the
Persons entitled thereto. The Applicable Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder of principal or interest in respect of any Loan or LC
Disbursement shall, except as otherwise expressly provided herein, be made in
the currency of such Loan or LC Disbursement; all other payments hereunder and
under each other Loan Document shall be made in US Dollars. Any payment required
to be made by any Agent hereunder shall be deemed to have been made by the time
required if such Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by such Agent to make such
payment.

(b)          If at any time insufficient funds are received by the Agents from
any Borrower (or from the Administrative Borrower as guarantor of the
Obligations of such Borrower pursuant to Article IX) and available to pay fully
all amounts of principal, unreimbursed LC Disbursements, interest and fees then
due from such Borrower hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due from such Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due from such Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and unreimbursed LC Disbursements then due to such parties.

(c)          If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Administrative Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and

 

 

44

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each Borrower’s rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.

(d)          Unless an Agent shall have received notice from a Borrower prior to
the date on which any payment is due to such Agent for the account of the
Lenders or the Issuing Bank hereunder that such Borrower will not make such
payment, such Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if such Borrower has not in fact made such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to such Agent forthwith on demand the amount so distributed to such Lender
or Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Agent, at a rate determined by the Agent in accordance with banking industry
rules on interbank compensation.

(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to 2.4(c), 2.5(d) or (e), 2.6(b), 2.17(d) or 10.3(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14 or 2.19 or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16 or if any Borrower is required to
pay any additional interest to any Lender pursuant to Section 2.19, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14, 2.16 or 2.19 as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)          If (i) any Lender requests compensation under Section 2.14 or 2.19,
(ii) if any Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.16, (iii) any Loan Party is required to pay any additional interest to
any Lender pursuant to Section 2.19 or (iv) any Lender defaults in its
obligation to fund Loans hereunder, then the applicable Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.4), all
its

 

 

45

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (x) such Borrower shall have received
the prior written consent of the Administrative Agent (and if a Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (y) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or such Borrower (in the
case of all other amounts) and (z) in the case of any such assignment resulting
from a claim for compensation under Section 2.14 or 2.19 or payments required to
be made pursuant to Section 2.16 or additional interest required pursuant to
Section 2.19, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, within five Business Days after being notified that the
applicable Borrower proposes to require a Lender to make such assignment and
delegation hereunder, as a result of a waiver by such Lender or otherwise, the
circumstances entitling such Borrower to require such assignment and delegation
cease to apply.

SECTION 2.19. Foreign Subsidiary Costs. (a)If the cost to any Lender of making
or maintaining any Loan to any Borrower is increased (or the amount of any sum
received or receivable by any Lender (or its applicable lending office) is
reduced) by an amount deemed in good faith by such Lender to be material, due to
a Change in Law and by reason of the fact that such Borrower is incorporated in,
or conducts business in, a jurisdiction other than the United States of America
or Canada, such Borrower shall indemnify such Lender for such increased cost or
reduction within 30 days after demand by such Lender (with a copy to the
Administrative Agent). A certificate of such Lender claiming compensation under
this paragraph and setting forth the additional amount or amounts to be paid to
it hereunder (and the basis for the calculation of such amount or amounts) shall
be conclusive in the absence of manifest error.

(b)          Each Lender will promptly notify the Administrative Borrower and
the Administrative Agent of any event of which it has knowledge that will
entitle such Lender to additional interest or payments pursuant to paragraph (a)
above, but in any event within 45 days after such Lender obtains actual
knowledge thereof; provided that (i) if any Lender fails to give such notice
within 45 days after it obtains actual knowledge of such an event, such Lender
shall, with respect to compensation payable pursuant to this Section in respect
of any costs resulting from such event, only be entitled to payment under this
Section for costs incurred from and after the date 45 days prior to the date
that such Lender does give such notice and (ii) each Lender will designate a
different applicable lending office, if, in the judgment of such Lender, such
designation will avoid the need for, or reduce the amount of, such compensation
and will not be otherwise disadvantageous to such Lender.

SECTION 2.20. Redenomination of Certain Alternative Currencies. (a)Each
obligation of any party to this Agreement to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Effective Date shall be redenominated into
Euro at the time of such adoption (in accordance with

 

 

46

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



the EMU Legislation). If, in relation to the currency of any such member state,
the basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

(b)          Each provision of this Agreement shall be subject to such
reasonable changes of construction as the London Agent (in consultation with the
Administrative Borrower) may from time to time specify to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro.

SECTION 2.21. Designation of US Subsidiary Borrowers and Foreign Borrowers. The
Administrative Borrower may at any time and from time to time designate (a) any
US Subsidiary as a US Subsidiary Borrower, or (b) any Foreign Subsidiary as a
Foreign Borrower, in each case by delivery to the Administrative Agent of a
Borrower Joinder Agreement executed by such Subsidiary and the Administrative
Borrower and upon such delivery such Subsidiary shall for all purposes of this
Agreement be a US Subsidiary Borrower or a Foreign Borrower, as the case may be,
and a party to this Agreement. Any US Subsidiary Borrower and Foreign Borrower
shall continue to be a Borrower and a party hereunder until the Administrative
Borrower shall have executed and delivered to the Administrative Agent a
Borrower Termination Agreement with respect to such Borrower, whereupon such
Borrower shall cease to be a Borrower and a party hereunder. Notwithstanding the
preceding sentence, (a) no Borrower Joinder Agreement shall become effective as
to any US Subsidiary Borrower or any Foreign Borrower if it shall be unlawful
for such Subsidiary to become a Borrower hereunder or for any Lender to make
Loans to such Subsidiary as provided herein and (b) no Borrower Termination
Agreement will become effective as to any US Subsidiary Borrower or any Foreign
Borrower until all Loans made to such Subsidiary shall have been repaid and all
amounts payable by such Subsidiary in respect of interest and/or fees (and, to
the extent notified by the Administrative Agent or any Lender, any other amounts
payable under this Agreement by such Subsidiary) shall have been paid in full;
provided that such Borrower Termination Agreement shall be effective to
terminate the right of such Subsidiary to request or receive further Borrowings
under this Agreement.

SECTION 2.22. Increase in Commitments. The Administrative Borrower shall have
the right upon one or more occasions by written notice to the Administrative
Agent (a “Commitment Increase Notice”) to request an increase in the aggregate
Commitment (the amount of increase requested on any occasion being referred to
herein as the “Increase Amount”), to a maximum aggregate Commitment of
$250,000,000; provided that at the time of the Commitment Increase Notice and at
the time such request would become effective (i) no Default has occurred and is
continuing or would exist after giving effect to such increase in the
Commitment, and (ii) the Administrative Borrower will be in pro forma compliance
with the covenant in Section 6.7 after giving effect to any funding in
connection with such increase in the Commitment.

 

 

47

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



The Commitment Increase Notice shall be delivered by the Administrative Agent to
the Lenders and shall specify a time period selected by the Administrative
Borrower within which each Lender is requested to respond to such Commitment
Increase Notice (which shall in no event be less than ten Business Days from the
date of delivery of such Commitment Increase Notice to the Lenders). Each Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Commitment and, if so, the amount of such increase. Any
such Lender not responding within such time period shall be deemed to have
declined to increase its Commitment. The Administrative Agent shall notify the
Administrative Borrower and each Lender of such other Lender’s responses to each
request made hereunder. After the expiration of the time period set forth in the
Commitment Increase Notice or receipt by the Administrative Agent of responses
to the Commitment Increase Notice from each of the Lenders, then the
Administrative Borrower may, to achieve the full amount of the requested
increase in the Commitments, invite one or more other Persons (other than
individuals) (an “Additional Lender”) that have agreed to provide all or any
portion of the Increase Amount and that are acceptable to each of the
Administrative Agent, Swingline Lender and Issuing Bank (such consent not to be
unreasonably withheld) (it being agreed that any Lender as of the date of the
Commitment Increase Notice would be acceptable) may be admitted as a Lender
party to this Agreement in accordance with the provisions of Section 10.4(e).
None of the Administrative Agent, Lead Arranger or any other Lender shall have
any obligation or other commitment to provide all or any portion of the Increase
Amount.

Any such increase in the Commitment shall become effective upon written notice
by the Administrative Agent (which shall be promptly delivered by the
Administrative Agent) to the Administrative Borrower and the Lenders specifying
the effective date of such increase in Commitment, together with a revised
Schedule 2.1 stating the new Commitment, and, in respect thereof, the Commitment
of each Additional Lender, the respective continuing Commitment of the other
Lenders and the new Revolving Credit Exposure of the Lenders.

Upon the effective date of the increased Commitment, each Additional Lender
shall make all (if any) such payments to the Administrative Agent for
distribution to the other Lenders as may be necessary to result in the
respective Revolving Loans held by such Additional Lender and the other Lenders
being equal to such applicable Lender’s Applicable Percentage of the aggregate
principal amount of all Revolving Loans outstanding as of such date. The
Administrative Borrower hereby agrees that any Additional Lender so paying any
such amount to the other Lenders pursuant to the preceding sentence shall be
entitled to all the rights of a Lender having Commitments hereunder in respect
of such amounts, that such payments to such other Lenders shall thereafter
constitute Revolving Loans made by such Additional Lender hereunder and that
such Additional Lender may exercise all of its right of payment with respect to
such amounts as fully as if such Additional Lender had initially advanced to the
Administrative Borrower directly the amount of such payments. If any such
adjustment payments pursuant to the preceding sentences of this Section 2.22 are
made by an Additional Lender to other Lenders at a time other than the end of an
Interest Period in the case of all or any portion of Revolving Loans
constituting Eurocurrency Loans, CDOR Rate Loans or EURIBOR Loans, the
Administrative Borrower shall pay to each of the Lenders receiving any such
payment, at the time that such payment is made pursuant to this Section 2.22,
the amount that would be required to be paid by the Administrative Borrower
pursuant to Section 2.15 had such payments been made directly by the
Administrative Borrower.

 

 

48

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lenders that:

SECTION 3.1. Organization; Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite power and authority to carry on its business
as now conducted. Each Subsidiary is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to carry on its business as now conducted, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.2. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by each Loan Party and constitutes a legal, valid and
binding obligation of each Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.3. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any law or regulation,
applicable to the Administrative Borrower or any of its Material Subsidiaries in
any material respect or the charter, by-laws or other organizational documents
of the Administrative Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, material agreement or other material instrument binding upon the
Administrative Borrower or any of its Subsidiaries or their assets, or give rise
to a right thereunder to require any payment to be made by the Loan Parties, and
(d) will not result in the creation or imposition of any Lien on any material
asset of the Administrative Borrower or any of its Subsidiaries.

SECTION 3.4. Financial Condition. The Administrative Borrower has heretofore
furnished to the Lenders its consolidated balance sheet and statements of
income, stockholders equity and cash flows as of and for the fiscal year ended
December 31, 2006, reported on by PricewaterhouseCoopers, LLP, independent
public accountants. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Administrative Borrower and its consolidated Subsidiaries as of such dates and
for such periods in accordance with GAAP.

 

 

49

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



SECTION 3.5. Properties. (a) Each of the Administrative Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

(b)          The Administrative Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Administrative Borrower and its Subsidiaries does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.6. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting the Administrative Borrower or any of its Subsidiaries (i) that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions, as of the date of this Agreement.

(b)          Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Administrative
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c)          Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in a Material Adverse Effect.

SECTION 3.7. Compliance with Laws and Agreements. Each of the Administrative
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

SECTION 3.8. Investment and Holding Company Status. Neither the Administrative
Borrower nor any of its Subsidiaries is (a) an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 2005.

SECTION 3.9. Taxes. Each of the Administrative Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed (within any applicable extension) and has paid or caused to be paid
all Taxes required to have been paid

 

 

50

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



by it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.10. ERISA and Pensions. (a) No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan by more than
$10,000,000, and the present value of all accumulated benefit obligations of all
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such Plans by more than $10,000,000. For greater certainty,
this subsection does not apply to Canadian Benefit Plans or Canadian Pension
Plans.

(b)         As of the date hereof, Schedule 3.10(b) lists all Canadian Benefit
Plans and Canadian Pension Plans currently maintained by or contributed to the
Loan Parties and their Subsidiaries. The Canadian Pension Plans are duly
registered under the ITA and all other applicable laws which require
registration. Each Loan Party and each of their Subsidiaries are in material
compliance with and have performed all of their respective obligations under and
in respect of the Canadian Pension Plans and Canadian Benefit Plans under the
terms thereof, any funding agreements and all applicable laws (including any
fiduciary, funding, investment and administration obligations). All employer and
employee payments, contributions or premiums to be remitted, paid to or in
respect of each Canadian Pension Plan or Canadian Benefit Plan have been paid in
a timely fashion in accordance with the terms thereof, any funding agreement and
all applicable laws. There have been no improper withdrawals or applications of
the assets of the Canadian Pension Plans or the Canadian Benefit Plans. Except
as set forth on Schedule 3.10(b), there are no outstanding disputes concerning
the assets of the Canadian Pension Plans or the Canadian Benefit Plans. There
has been no partial termination of any Canadian Pension Plan and, to any Loan
Party’s knowledge, no facts or circumstances have occurred or existed which
could result in a partial termination of any Canadian Pension Plans.

SECTION 3.11. Disclosure. None of the other reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
any Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that with respect to projected financial information, each Loan Party represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

SECTION 3.12. Subsidiaries. As of the date hereof, Schedule 3.12 is a complete
list of each of the Administrative Borrower’s Subsidiaries and such Subsidiary’s
jurisdiction of incorporation.

 

 

51

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



SECTION 3.13. Federal Regulations. Neither the Administrative Borrower nor any
of its Subsidiaries is engaged or will engage in any activities, nor shall use
any portion of the proceeds of the Loans be used for any purpose, which in
either case violate or are inconsistent with the provisions of Regulations U and
X of the Board of Governors of the Federal Reserve System as now and from time
to time hereafter in effect.

SECTION 3.14.Specially Designated Nationals or Blocked Persons List. None of the
Borrowers, the Subsidiaries or any Affiliates of the Administrative Borrower are
named on the United States Department of the Treasury’s Specially Designated
Nationals or Blocked Persons list.

ARTICLE IV.

CONDITIONS

SECTION 4.1. Effective Date. The Existing Credit Agreement shall not be amended
and restated, and the obligations of the Lenders to make Loans and of the
Issuing Bank to issue Letters of Credit hereunder shall not become effective,
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.2):

(a)          The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of the Loan Documents signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of each Loan Document.

(b)          The Administrative Agent shall have received a written opinion
(addressed to the Agents and the Lenders and dated the Effective Date) of (i)
Wilmer Cutler Pickering Hale and Dorr LLP, counsel for the Administrative
Borrower and each other Loan Party, substantially in the form of Exhibit B, and
(ii) Fraser Milner Casgrain LLP, local counsel to the Canadian Borrowers,
substantially in the form of Exhibit B, and covering such other matters relating
to each Loan Party, this Agreement or the Transactions as the Administrative
Agent shall reasonably request. The Administrative Borrower hereby requests such
counsel to deliver such opinion.

(c)          The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(d)          The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Administrative Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.2.

(e)          The Administrative Agent shall have received all fees and other
amounts due and payable pursuant to this Agreement on or prior to the Effective
Date, including,

 

 

52

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Administrative Borrower hereunder.

(f)           The Administrative Agent shall have received evidence that all
governmental and third party approvals necessary or, in the discretion of the
Administrative Agent, advisable in connection with the financing contemplated
hereby and the continuing operations of the Administrative Borrower and its
Subsidiaries shall have been obtained and be in full force and effect.

(g)          The Administrative Agent shall have received satisfactory audited
consolidated financial statements of the Administrative Borrower for the two
most recent fiscal years ended prior to the Effective Date as to which such
financial statements are available.

(h)          Since December 31, 2006, there shall not have occurred any Material
Adverse Effect.

(i)           The Administrative Agent and the Lenders shall have received (i)
all documentation and other information reasonably requested by the Lenders or
the Administrative Agent under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act and (ii) such
other documents and instruments as are customary for transactions of this type
or as they may reasonably request.

The Administrative Agent shall notify the Administrative Borrower and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.2) at or prior to 3:00 p.m., New York City time, on March
31, 2007 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

SECTION 4.2. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a)          The representations and warranties of the Loan Parties set forth in
this Agreement shall be true and correct on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable.

(b)          At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Administrative Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

 

 

53

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



SECTION 4.3. Initial Credit Event for each Additional Borrower. The obligation
of each Lender to make Loans to any Borrower that becomes a Borrower after the
Effective Date is subject to the satisfaction of the following conditions:

(a)          The Administrative Agent (or its counsel) shall have received such
Borrower’s Borrower Joinder Agreement duly executed by all parties thereto.

(b)          The Administrative Agent shall have received such documents
(including such legal opinions) as the Administrative Agent or its counsel may
reasonably request relating to the formation, existence and good standing of
such Borrower, the authorization of the Transactions insofar as they relate to
such Borrower and any other legal matters relating to such Borrower, its
Borrower Joinder Agreement or such Transactions, including, with respect to any
Borrower organized under the laws of any jurisdiction outside of the United
States, a legal opinion from Borrower’s counsel in such jurisdiction, all in
form and substance satisfactory to the Administrative Agent and its counsel.

(c)          The Administrative Agent and the Lenders shall have received all
documentation and other information reasonably requested by the Lenders or the
Administrative Agent under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

ARTICLE V.

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Loan Party covenants and agrees
with the Lenders that:

SECTION 5.1. Financial Statements; Ratings Change and Other Information. The
Administrative Borrower will furnish to the Administrative Agent and each
Lender:

(a)          within 90 days after the end of each fiscal year of the
Administrative Borrower, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by PricewaterhouseCoopers LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Administrative Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b)          within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Administrative Borrower, its consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each

 

 

54

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Administrative Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c)          concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Administrative
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.7 and (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 3.4 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(d)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Administrative Borrower or any Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange or any
applicable securities commission in Canada, or distributed by the Administrative
Borrower to its shareholders generally, as the case may be; and

(e)          promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Administrative Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent may reasonably request.

Any delivery of the items required to be delivered by (i) clauses (a), (b), and
(d) of this Section by the Administrative Borrower shall be deemed to have been
delivered to the Administrative Agent and the Lenders upon the filing of such
items with the Securities and Exchange Commission or other applicable securities
commission, provided that such items are readily available for public viewing on
EDGAR, or (ii) clause (c) of this Section by the Administrative Borrower shall
be deemed satisfied by delivery to the Administrative Agent of such items for
posting to Intralinks or other such similar system (to the extent Intralinks or
such other system has been established, is functioning and is accessible to each
Lender).

SECTION 5.2. Notices of Material Events. The Administrative Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

 

(a)

the occurrence of any Default;

(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any
Borrower or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect;

 

 

55

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



(c)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Administrative Borrower and its Subsidiaries with respect to
any Plan in an aggregate amount exceeding US$10,000,000; and

(d)          any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Administrative Borrower setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.

SECTION 5.3. Existence; Conduct of Business. The (a) Administrative Borrower
will do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and, except to the extent that failure
to do so could not reasonably be expected to result in a Material Adverse
Effect, preserve, renew and keep in full force and effect the rights, licenses,
permits, privileges and franchises material to the conduct of its business, and
(b) except to the extent that failure to do so could not reasonably be expected
to result in a Material Adverse Effect will cause each of its Subsidiaries to,
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of the business of the
Administrative Borrower and its Subsidiaries, taken as a whole; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.3.

SECTION 5.4. Payment of Obligations. The Administrative Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could reasonably be likely to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Administrative Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.5. Maintenance of Properties; Insurance. The Administrative Borrower
will, and will cause each of its Subsidiaries to, (a) keep and maintain all
property material to the conduct of the business of the Administrative Borrower
and its Subsidiaries, taken as a whole, in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations, except in the case of
clause (a) herein, to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect;

SECTION 5.6. Books and Records; Inspection Rights. The Administrative Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Administrative
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or the Required Lenders,

 

 

56

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times during normal business hours and as often as reasonably
requested, provided that such visits shall not occur more than once per calendar
year unless an Event of Default has occurred and is continuing.

SECTION 5.7. Compliance with Laws. The Administrative Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.8. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for general corporate purposes of the Administrative Borrower
and its Subsidiaries, including stock repurchases and acquisitions. No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 5.9. Additional Subsidiaries. In the event the Administrative Borrower
acquires or creates any Material US Subsidiaries or if any existing Subsidiary
becomes a Material US Subsidiary after the Effective Date, the Administrative
Borrower shall forthwith promptly (and in any event within 15 Business Days
after knowledge of such Subsidiary being a Material US Subsidiary) cause such
Subsidiary to become a Subsidiary Guarantor; provided that, at the reasonable
discretion of the Administrative Agent, no such Material US Subsidiary shall be
required to become a Subsidiary Guarantor to the extent that doing so would be
reasonably likely to cause material adverse tax consequences to the
Administrative Borrower and its Subsidiaries.

ARTICLE VI.

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each Loan Party covenants and agrees with the Lenders
that:

SECTION 6.1. Indebtedness. The Administrative Borrower will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)

Indebtedness created hereunder;

(b)          Indebtedness existing on the date hereof and up to the full
commitment with respect to such Indebtedness as set forth in Schedule 6.1 and
any extensions, renewals or replacements of any such Indebtedness to the extent
the principal amount thereof is not increased beyond the commitment amount set
forth in Schedule 6.1;

(c)          Indebtedness of any Subsidiary to a Borrower or any other
Subsidiary;

 

 

57

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



(d)          Guarantees by any Subsidiary of Indebtedness of a Borrower or any
other Subsidiary;

(e)          Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and (ii)
the aggregate principal amount of Indebtedness permitted by this clause (e)
shall not exceed $50,000,000 at any time outstanding;

(f)           Cash Pooling Obligations (i) owing from any Subsidiary to another
Subsidiary or (ii) owing from any Subsidiary to any third party financial
institution providing the cash management services in an aggregate amount not
exceeding the aggregate amount of cash and cash equivalents securing such Cash
Pooling Obligations;

(g)          Indebtedness of any Subsidiary as an account party in respect of
issued and undrawn (i) standby letters of credit in an amount not to exceed
$10,000,000, and (ii) trade letters of credit;

(h)          additional Indebtedness of Subsidiaries in a principal amount not
to exceed 5% of the Administrative Borrower’s consolidated assets as of the most
recently ended fiscal quarter for which financial statements are available.

SECTION 6.2. Liens. The Administrative Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

 

(a)

Permitted Encumbrances;

(b)          any Lien on any property or asset of the Administrative Borrower or
any Subsidiary existing on the date hereof and set forth in Schedule 6.2;
provided that (i) such Lien shall not apply to any other property or asset of
the Administrative Borrower or any Subsidiary and (ii) to the extent such Lien
is on assets of a Subsidiary, such Lien shall secure only those obligations
which it secures on the date hereof, up to the full commitment amount of
Indebtedness as set forth on Schedule 6.1 or Schedule 6.2;

(c)          any Lien existing on any property or asset prior to the acquisition
thereof by the Administrative Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Administrative Borrower or any
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary

 

 

58

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



(or any refinancing or replacement of such obligation which does not increase
the principal amount of any such obligations), as the case may be;

(d)          Liens on fixed or capital assets acquired, constructed or improved
by the Administrative Borrower; provided that (i) such security interests and
the Indebtedness secured thereby are incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement, (ii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets, (iii) such security interests shall
not apply to any other property or assets of the Administrative Borrower or any
Subsidiary, and (iv) the Indebtedness secured thereby, together with the
Indebtedness secured pursuant to Section 6.2(e), does not exceed $100,000,000 in
the aggregate;

(e)          Liens on fixed or capital assets acquired, constructed or improved
by any Subsidiary; provided that (i) to the extent such Lien is on assets of a
Subsidiary, such security interests secure Indebtedness permitted by clause (e)
of Section 6.1, (ii) such security interests and the Indebtedness secured
thereby are incurred prior to or within 90 days after such acquisition or the
completion of such construction or improvement, (iii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets and (iv) such security interests shall not apply to any
other property or assets of the Administrative Borrower or any Subsidiary;

(f)           Liens on any cash and cash equivalents securing Cash Pooling
Obligations permitted by Section 6.1(f)(ii); and

 

(g)

Liens securing Indebtedness permitted by clause (h) of Section 6.1.

SECTION 6.3. Fundamental Changes. The Administrative Borrower will not, and will
not permit any Subsidiary to, merge into or amalgamate or consolidate with any
other Person, or permit any other Person to merge into or amalgamate or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or any substantial part of its
assets, or all or substantially all of the stock of any of its Subsidiaries (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing:

(a)          any Subsidiary may merge with any Borrower in a transaction in
which a Borrower is the surviving corporation,

(b)          any Subsidiary may merge with any Subsidiary in a transaction in
which the surviving entity is a Subsidiary;

(c)          any Subsidiary may merge with any Person in a transaction in which
the surviving entity is a Subsidiary;

(d)          any Borrower (other than the Administrative Borrower) may merge
with any Person in a transaction in which the surviving entity is a Borrower and
the

 

 

59

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



Administrative Borrower may merge with any Person in a transaction in which the
surviving entity is the Administrative Borrower;

(e)          the Administrative Borrower and any Subsidiary may sell, transfer,
lease or otherwise dispose of its assets to a Borrower or to another Subsidiary;

(f)           any Subsidiary may liquidate or dissolve if the Administrative
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrowers and is not materially disadvantageous to the
Lenders;

(g)          the Administrative Borrower and any Subsidiary may sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions), assets and properties so long as the net book value of all such
dispositions from and after the Effective Date, shall not, in the aggregate,
exceed 20% of the Administrative Borrower’s consolidated tangible assets as set
forth on the Administrative Borrower’s most recently delivered audited financial
statements delivered pursuant to Section 4.1(g); and

(h)          any Person may merge with and into any Borrower or any of its
direct or indirect wholly-owned Subsidiaries in an Acquisition.

SECTION 6.4. Investments, Loans, Advances, Guarantees and Acquisitions. The
Administrative Borrower will not, and will not permit any of its Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger or amalgamation
with any Person that was not a wholly owned Subsidiary prior to such merger or
amalgamation) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit,
except:

 

(a)

Permitted Investments;

(b)          investments by the Administrative Borrower in its Subsidiaries (or
Persons that become Subsidiaries at the time of such investment);

(c)          investments by Subsidiaries in other Subsidiaries (or Persons that
become Subsidiaries at the time of such investment);

(d)          loans or advances made by a Borrower to any Subsidiary and made by
any Subsidiary to a Borrower or any other Subsidiary;

 

(e)

Guarantees constituting Indebtedness not prohibited by Section 6.1;

 

(f)

investments pursuant to Acquisitions; and

(g)          investments in non-Subsidiaries (not constituting an Acquisition);
provided, that all such Investments after the date hereof shall not exceed, in
the aggregate, an amount equal to 20% of the Administrative Borrower’s
consolidated assets

 

 

60

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



for the most recently ended fiscal quarter for which financial statements are
available prior to such Investment.

SECTION 6.5.    Transactions with Affiliates. The Administrative Borrower will
not, and will not permit any of its Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Administrative Borrower or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among the Administrative Borrower and
its wholly owned Subsidiaries not involving any other Affiliate, (c)
transactions otherwise expressly permitted by this Article VI or (d) other
transactions involving aggregate payments or other market value in an amount not
to exceed $20,000,000.

SECTION 6.6. Restrictive Agreements. The Administrative Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Administrative
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to any shares of its capital stock or to
make or repay loans or advances to the Administrative Borrower or any other
Subsidiary or to Guarantee Indebtedness of the Administrative Borrower or any
other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions (x) existing on the
date hereof identified on Schedule 6.6 (but shall apply to any extension,
renewal, amendment or modification, in each case, expanding the scope of, any
such restriction or condition) or (y) pursuant to the provisions governing
Indebtedness permitted pursuant to clause (h) of Section 6.1, so long as such
restrictions are not more restrictive than any restriction in this Agreement,
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness; and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases, licenses and other contracts restricting the assignment
thereof or the subject matter thereof.

SECTION 6.7. Financial Covenants. (a) The Administrative Borrower will not
permit the Consolidated Leverage Ratio as of the last day of any Reference
Period to be greater than 3.00:1.00.

(b)          For purposes of determining the Consolidated Leverage Ratio for any
Reference Period, there shall be (i) included, at the Administrative Borrower’s
discretion, in Consolidated EBITDA all Consolidated EBITDA attributable to any
Person or business acquired by (and thereafter owned by) the Administrative
Borrower or any Subsidiary of the Administrative Borrower during such period as
if such Person or business had been acquired on the day before the first day of
such period and (ii) excluded from such Consolidated EBITDA all

 

 

61

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



Consolidated EBITDA attributable to any Person or business disposed of by the
Administrative Borrower or any Subsidiary of the Administrative Borrower during
such period as if such Person or business were disposed of on the first day of
such period. For purposes hereof, the Consolidated EBITDA attributable to any
such acquired or disposed Person or business prior to the date of acquisition or
disposition thereof shall be determined in a manner consistent with the method
for determining Consolidated EBITDA hereunder.

ARTICLE VII.

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a)          any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)          any Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;

(c)          any representation or warranty made or deemed made by or on behalf
of the Administrative Borrower or any Subsidiary in or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any amendment or modification hereof or
waiver hereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d)          any Borrower or any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.2, 5.3 (with respect to
any Borrower’s existence) or 5.8 or in Article VI;

(e)          any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to any Borrower (which notice will be given at the request of any Lender);

(f)           any Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

(g)          any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or

 

 

62

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

(h)          an involuntary case, action or proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of any Borrower or any Material Subsidiary or its debts,
or of a substantial part of its assets, under any Federal, state, provincial or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, interim receiver, receiver
manager, trustee, custodian, sequestrator, conservator or similar official for
the Borrowers or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such case, action, proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i)           any Borrower or any Material Subsidiary shall (i) voluntarily
commence any case, action or proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state, provincial
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in clause (h) of
this Article, (iii) apply for or consent to the appointment of a receiver,
interim receiver, receiver manager, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such case, action or
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j)           any Borrower or any Material Subsidiary shall admit in writing its
inability to pay its debts as they become due;

(k)          one or more judgments for the payment of money in an aggregate
amount in excess of US$20,000,000 shall be rendered against any Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Borrower or any Subsidiary to enforce any such
judgment that is not promptly stayed;

(l)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of any Borrower
and its Subsidiaries with respect to any Plan, in an aggregate amount exceeding
US$10,000,000 from and after the Effective Date; or

 

(m)

a Change in Control shall occur;

then, and in every such event (other than an event with respect to the any
Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event,

 

 

63

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



the Administrative Agent may, and at the request of the Required Lenders shall,
by notice to the Administrative Borrower, take either or both of the following
actions, at the same or different times:  (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of each Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers; and in case of any event
with respect to the Borrowers described in clause (h) or (i) of this Article,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of each Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers.

ARTICLE VIII.

THE AGENTS

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the Agents
as their agents and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.

Any Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent, and such Person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Administrative Borrower or any Subsidiary or other Affiliate thereof as if
it were not an Agent hereunder.

The Agents shall not have any duties or obligations except those expressly set
forth herein. Without limiting the generality of the foregoing, (a) the Agents
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Agents shall not have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that the
Agents are required to exercise in writing as directed by the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 10.2), and (c) except as expressly set
forth herein, the Agents shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the
Administrative Borrower or any of its Subsidiaries that is communicated to or
obtained by them or any of their Affiliates in any capacity. The Agents shall
not be liable for any action taken or not taken by them with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2) or in the absence of their own gross negligence or willful misconduct.
Each Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to such Agent by the Administrative Borrower or
a Lender, and the Agents shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any

 

 

64

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for the Administrative Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. The London Agent shall
have no duties or rights hereunder until the Administrative Borrower provides
the London Agent with a Borrowing Request and requests a Borrowing in an
Alternative Currency other than Canadian Dollars. At such time, the London Agent
shall be appointed as an Agent by the Administrative Agent and the London Agent
shall become party to this Agreement as an Agent. Thereafter, the London Agent
shall be an Agent hereunder. Each Agent and any such sub-agent may perform any
and all its duties and exercise its rights and powers through their respective
Related Parties. The exculpatory provisions of the preceding paragraphs shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, each Agent may resign at any time by notifying the other Agents,
the Lenders, the Issuing Bank and the Administrative Borrower. Upon any such
resignation, the Required Lenders (in the case of a resignation by the
Administrative Agent) or the Administrative Agent (in the case of a resignation
by any other Agent) shall have the right, in consultation with the
Administrative Borrower, to appoint a successor. If no successor Agent shall
have been so appointed and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such Person. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Administrative Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Administrative Borrower and such successor. After an Agent’s resignation
hereunder, the provisions of this Article and Section 10.3 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent.

 

 

65

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



Each Lender acknowledges that it has, independently and without reliance upon
the any Agent or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon any Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

The Lead Arranger shall have no duties, responsibilities or obligations to, no
authority to act for, any other party to this Agreement by virtue of its status
as Lead Arranger hereunder.

ARTICLE IX.

GUARANTEE

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Administrative Borrower hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the payment when
and as due of the Obligations of such other Borrowers. The Administrative
Borrower further agrees that the due and punctual payment of such Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.

The Administrative Borrower waives presentment to, demand of payment from and
protest to any Borrower of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Administrative Borrower hereunder shall not be affected by
(a) the failure of any Agent or Lender to assert any claim or demand or to
enforce any right or remedy against any Loan Party under the provisions of this
Agreement, any other Loan Document or otherwise, (b) any extension or renewal of
any of the Obligations, (c) any rescission, waiver, amendment or modification
of, or release from, any of the terms or provisions of this Agreement, or any
other Loan Document or agreement, (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations or (e) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of the Administrative Borrower or otherwise operate as a
discharge of a guarantor as a matter of law or equity or which would impair or
eliminate any right of the Administrative Borrower to subrogation.

The Administrative Borrower further agrees that its agreement hereunder
constitutes a guarantee of payment when due (whether or not any bankruptcy or
similar proceeding shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any Agent or Lender to
any balance of any deposit account or credit on the books of any Agent or Lender
in favor of any Borrower or any other Person.

The obligations of the Administrative Borrower hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason (other than
the indefeasible payment in full of all the Obligations owned by the
Administrative Borrower to the Agents, the Issuing Bank and the Lenders), and
shall not be subject to any defense or set-off, counterclaim,

 

 

66

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations or otherwise (other than for the indefeasible payment
in full of all the Obligations owed by the Administrative Borrower to the
Agents, the Issuing Bank and the Lenders).

The Administrative Borrower further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any Agent or Lender upon the bankruptcy or reorganization of any
Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Agent or Lender may have at law or in equity against the Administrative
Borrower by virtue hereof, upon the failure of any other Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Administrative
Borrower hereby promises to and will, upon receipt of written demand by any
Agent or Lender, forthwith pay, or cause to be paid, to the Applicable Agent or
Lender in cash an amount equal to the unpaid principal amount of such
Obligations then due, together with accrued and unpaid interest thereon. The
Administrative Borrower further agrees that if payment in respect of any
Obligation shall be due in a currency other than US Dollars and/or at a place of
payment other than New York and if, by reason of any Change in Law, disruption
of currency or foreign exchange markets, war or civil disturbance or other
event, payment of such Obligation in such currency or at such place of payment
shall be impossible or, in the reasonable judgment of any Agent or Lender, not
consistent with the protection of its rights or interests, then, at the election
of the Administrative Agent, the Administrative Borrower shall make payment of
such Obligation in US Dollars (based upon the applicable Exchange Rate in effect
on the date of payment) and/or in New York, and shall indemnify each Agent and
Lender against any losses or reasonable out-of-pocket expenses that it shall
sustain as a result of such alternative payment.

Upon payment by the Administrative Borrower of any sums as provided above, all
rights of the Administrative Borrower against any Borrower arising as a result
thereof by way of right of subrogation or otherwise shall in all respects be
subordinated and junior in right of payment to the prior indefeasible payment in
full of all the Obligations owed by such Borrower to the Agents, the Issuing
Bank and the Lenders.

Nothing shall discharge or satisfy the liability of the Administrative Borrower
hereunder except the full performance and payment of the Obligations.

ARTICLE X.

MISCELLANEOUS

SECTION 10.1. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

 

67

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



(i)           if to the Administrative Borrower, to it at One IDEXX Drive,
Westbrook, Maine 04092, Attention of Chief Financial Officer (Telecopy No. (207)
556-4347); with a copy to Office of General Counsel.

(ii)          if to the Administrative Agent, to JPMorgan Chase Bank, National
Association, Two Corporate Drive, Suite 730, Shelton, CT 06484, Attention of
Peter M. Killea (Telecopy No. (203) 944-8495); with a copy to JPMorgan Chase
Bank, National Association, Central Operations, 10 South Dearborn, 7th Floor,
Chicago, IL 60603-2003, Attention of Anthony Catron (Telecopy No. (312)
385-7096); with a copy to Bingham McCutchen LLP, 399 Park Avenue, New York, New
York 10022, Attention of Frederick F. Eisenbiegler (Telecopy No. (212)
702-3646);

(iii)        if to the Issuing Bank, to JPMorgan Chase Bank, National
Association, Two Corporate Drive, Suite 730, Shelton, CT 06484, Attention of
Peter M. Killea (Telecopy No. (203) 944-8495); with a copy to JPMorgan Chase
Bank, National Association, Central Operations, 10 South Dearborn, 7th Floor,
Chicago, IL 60603-2003, Attention of Anthony Catron (Telecopy No. (312)
385-7096) ;

(iv)         if to the London Agent, to J.P. Morgan Europe Limited, 125 London
Wall, London EC2Y 5AJ, Attention of Agency Department (Telecopy No.
44-207-777-2360), with copies as provided under clause (ii) above;

(v)          if to the Toronto Agent, to JPMorgan Chase Bank, National
Association, Toronto Branch, 200 Bay Street, Royal Bank Plaza, South Tower,
Suite 1800,Toronto,On M5J2J2, Canada, Attention of Indrani Lazarus (Telecopy No.
(416)-981-9174), with a copy to the Administrative Agent as provided under
clause (ii) above;

(vi)         if to the Swingline Lender, to JPMorgan Chase Bank, National
Association, Loan and Agency Services Group, 10 South Dearborn, 7th floor, Suite
0010, Chicago, IL 60603, Attention of Joyce P. King (Telecopy No. (312)
385-7096); and

(vii)       if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each Agent or the Administrative
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

 

68

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



(c)          Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

SECTION 10.2. Waivers; Amendments. (a) No failure or delay by any Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Agents, the
Issuing Bank and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time.

(b)          Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Borrower and the Required Lenders or by the
Administrative Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.17(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, (v)
change any provisions of Article IX without the written consent of each Lender
or (vi) change any of the provisions of this Section or the definition of
“Required Lenders”, “Alternative Currency” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
any Agent, the Issuing Bank or the Swingline Lender hereunder without the prior
written consent of such Agent, the Issuing Bank or the Swingline Lender, as the
case may be.

SECTION 10.3. Expenses; Indemnity; Damage Waiver. (a) The Administrative
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Agents and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Agents, in connection with the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated

 

 

69

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the Agents,
the Issuing Bank or any Lender, including the fees, charges and disbursements of
any counsel for the Agents, the Issuing Bank or any Lender, in connection with
the enforcement or protection of its rights after a Default in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder after a Default, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)          The Administrative Borrower shall indemnify the Agents, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Administrative Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Administrative Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(c)          To the extent that the Administrative Borrower fails to pay any
amount required to be paid by it to any Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to such Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent, the Issuing Bank or the Swingline Lender in its
capacity as such.

(d)          To the extent permitted by applicable law, the Administrative
Borrower shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or

 

 

70

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



any agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

(e)          All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 10.4. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Loan
Parties may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by a Loan Party without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

(A)         the Administrative Borrower, provided that no consent of the
Administrative Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund (so long as any such assignee shall
maintain any loans to the Canadian Borrowers at its Canadian Lending Office
before an Event of Default has occurred and is continuing) or, if an Event of
Default has occurred and is continuing, any other assignee; and

(B)         the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment.

(ii)          Assignments shall be subject to the following additional
conditions:

(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption

 

 

71

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



with respect to such assignment is delivered to the Administrative Agent) shall
not be less than US$5,000,000 unless each of the Administrative Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Administrative Borrower shall be required if an Event of Default has occurred
and is continuing;

(B)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500 (which fee shall be paid by the assigning
Lender);

(D)         the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Administrative
Borrower, the other Loan Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws;

(E)          any Foreign Lender shall have delivered tax certificates described
in Section 2.16, which indicate that such Foreign Lender is exempt from any
withholding tax under the law of the jurisdiction in which the Administrative
Borrower is located, or any treaty to which such jurisdiction is a party; and

(F)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Administrative
Borrower, the other Loan Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

For the purposes of this Section 10.4(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a

 

 

72

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

(iii)         Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16, 2.19 and 10.3). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.4 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

(iv)         The Administrative Agent, acting for this purpose as an agent of
the Administrative Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Administrative Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Administrative Borrower, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v)          Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, any certificates required by
Section 2.16(e), the assignee’s completed Administrative Questionnaire (unless
the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Sections 2.4(c), 2.5(d) or (e), 2.6(b), 2.17(d) or
10.3(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest

 

 

73

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c)          (i)  Any Lender may, without the consent of the Administrative
Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Administrative
Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.2(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Administrative Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 2.19 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.8 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.

(ii)          A Participant shall not be entitled to receive any greater payment
under Section 2.14, 2.16 or 2.19 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.
A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Administrative Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Administrative Borrower, to comply with Section
2.16(e) as though it were a Lender.

(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e)          On one or more occasions, one or more Additional Lenders may be
admitted as Lenders party to this Agreement in connection with an increase of
the total Commitment pursuant to Section 2.22, subject to (i) execution and
delivery by any such Additional Lender to the Administrative Agent, for
recording in the Register, of an

 

 

74

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



Instrument of Adherence substantially in the form of Exhibit H hereto (an
“Instrument of Adherence”), (ii) acceptance of such Instrument of Adherence by
each of the Administrative Agent and the Administrative Borrower by their
respective executions thereof, and (iii) the completion of an Administrative
Questionnaire by such Additional Lender promptly delivered to the Administrative
Agent. Upon the satisfaction of the foregoing conditions, from and after the
effective date specified in each such Instrument of Adherence, the Additional
Lender shall be a Lender party hereto and have the rights and obligations of a
Lender hereunder.

SECTION 10.5. Survival. All covenants, agreements, representations and
warranties made by the Borrowers and the Loan Parties herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.14, 2.15, 2.16,
2.19 and 10.3 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 10.6. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Agents or the
Issuing Bank constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 10.7. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.8. Right of Setoff. Subject to the provisions of Section 10.18
hereof, if an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the

 

 

75

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



credit or the account of any Borrower against any of and all the obligations of
any Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. Subject to the
provisions of Section 10.18 hereof, the rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 10.9. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

(b)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement against the Administrative Borrower or its properties in the
courts of any jurisdiction.

(c)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.1. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD

 

 

76

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Confidentiality. (a) Each of the Agents, the Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Administrative Borrower and its obligations, (g) with the consent of the
Administrative Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to any Agent, the Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Administrative Borrower. For
the purposes of this Section, “Information” means all information received from
the Administrative Borrower relating to the Administrative Borrower or its
business, other than any such information that is available to any Agent, the
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by the
Administrative Borrower. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Each of the Agents, Issuing Bank,
and the Lenders agrees to use reasonable commercial efforts (if it may legally
do so) to provide prior notice of any disclosure of Information pursuant to
clauses (b) or (c) above.

(b)          EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
10.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE ADMINISTRATIVE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL
AND STATE SECURITIES LAWS.

 

 

77

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



(c)          ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE ADMINISTRATIVE BORROWER OR THE AGENTS PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE ADMINISTRATIVE
BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE ADMINISTRATIVE BORROWER
AND EACH AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A
CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 10.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 10.14. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b)          The obligations of each party hereto in respect of any sum due to
any other party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Administrative Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss. The obligations of each
party hereto contained in

 

 

78

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



this Section 10.14 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 10.15. Releases of Guarantees. (a) In the event of a disposition of all
the Equity Interests in a Subsidiary Guarantor to a Person other than the
Administrative Borrower or an Affiliate of the Administrative Borrower in a
transaction not prohibited by any covenant contained in this Agreement, the
Administrative Agent is hereby directed and authorized to take such action and
to execute such documents as the Administrative Borrower may reasonably request,
at the Administrative Borrower’s sole expense, to evidence or effect the release
of the Guarantee by such Subsidiary Guarantor under the Subsidiary Guaranty
Agreement.

(b)          Without limiting the provisions of Section 10.5, the Administrative
Borrower shall reimburse the Administrative Agent for all costs and expenses,
including attorney’s fees and disbursements, incurred by it in connection with
any action contemplated by this Section 10.15.

SECTION 10.16. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each of the Loan Parties that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Loan Parties, which information includes the name and
address of each Loan Party and other information that will allow such Lender to
identify such Loan Parties in accordance with the Act.

SECTION 10.17. No Fiduciary Duty. The Administrative Borrower, on behalf of
itself and the Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Administrative Borrower, the Subsidiaries and their Affiliates, on the one
hand, and the Agents, the Issuing Bank, the Lenders and their Affiliates, on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Agents, the
Issuing Bank, the Lenders or their Affiliates, and no such duty will be deemed
to have arisen in connection with any such transactions or communications.

SECTION 10.18. Liability for Obligations. Notwithstanding anything to the
contrary contained in this Agreement or in the other Loan Documents to the
contrary, the parties agree that: (a) the Foreign Subsidiaries shall not be
liable for any obligation of the Administrative Borrower or any US Subsidiary
Borrower arising under or with respect to any of the Loan Documents; (b) each
Foreign Borrower shall be severally liable only for the obligations of such
Foreign Borrower; and (c) no Agent or Lender, or any Affiliate thereof, may
set-off or apply any deposits of a Foreign Subsidiary or any other obligations
at the time owing to or for the credit of the account of any Foreign Subsidiary
by such Agent, Lender of Affiliate thereof, against any or all of the
obligations of the Administrative Borrower or any US Subsidiary Borrower.

 

 

79

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective Responsible Officers as of the day and year first
above written.

 

 

IDEXX LABORATORIES, INC.

 

 

 

 

By:

/s/ Merilee Raines

 

Name:

Merilee Raines

 

Title:

Corporate Vice President, Chief

Financial Officer & Assistant Secretary

 

 

 

 

IDEXX LABORATORIES CANADA CORPROATION

 

 

 

 

By:

/s/ Merilee Raines

 

Name:

Merilee Raines

 

Title:

Vice President, Treasurer & Assistant Secretary

 

 

 

 

IDEXX DISTRIBUTION, INC.

 

 

 

 

By:

/s/ Merilee Raines

 

Name:

Merilee Raines

 

Title:

Treasurer & Assistant Secretary

 

 

 

 

IDEXX OPERATIONS, INC.

 

 

 

 

By:

/s/ Merilee Raines

 

Name:

Merilee Raines

 

Title:

Vice President, Treasurer & Assistant

Secretary

 

 

 

 

IDEXX REFERENCE LABORATORIES, INC.

 

 

 

 

By:

/s/ Merilee Raines

 

Name:

Merilee Raines

 

Title:

Treasurer & Assistant Secretary

 

 

 

 

OPTI MEDICAL SYSTEMS, INC.

 

 

 

 

By:

/s/ Merilee Raines

 

Name:

Merilee Raines

 

Title:

Vice President, Treasurer & Assistant Secretary

 

 

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Lender and Administrative

Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/Peter M. Killea

 

Name:

Peter M. Killea

 

Title:

Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, Toronto Branch, as Toronto

Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/Steve Voigt

 

Name:

Steve Voigt

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------





 

LENDER:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ Jane A. Parker

 

Name:

Jane A. Parker

 

Title:

Vice President

 

 

 

 

 

 

 

CANADIAN LENDING OFFICE:

 

 

 

BANK OF AMERICA, NATIONAL

ASSOCIATION, by its Canada Branch

 

 

 

 

 

 

 

 

 

 

By:

/s/ Medina Sales de Andrade

 

Name:

Medina Sales de Andrade

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

2

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------





 

LENDER:

 

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Henry L. Petrillo

 

Name:

Henry L. Petrillo

 

Title:

Senior Vice President

 

 

 

 

 

 

 

CANADIAN LENDING OFFICE:

 

 

 

LASALLE COMMERCIAL LENDING, A

DIVISION OF ABN AMRO BANK N.V.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Nazmin Adatia

 

Name:

Nazmin Adatia

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ H. Bayu Budiatmanto

 

Name:

H. Bayu Budiatmanto

 

Title:

Assistant Vice President

 

 

 

 

 

 

3

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------





 

LENDER:

 

 

 

WACHOVIA BANK, NATIONAL

ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Patricia S. Gaudreau

 

Name:

Patricia S. Gaudreau

 

Title:

Senior Vice President

 

 

 

 

 

 

 

CANADIAN LENDING OFFICE:

 

 

 

WACHOVIA CAPITAL FINANCE

CORPORATION (CANADA)

 

 

 

 

 

 

 

 

 

 

By:

/s/ Raymond Eghobamien

 

Name:

Raymond Eghobamien

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

4

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.

Assignor:

______________________________

2.

Assignee:

______________________________

[and is an Affiliate/Approved Fund of [identify Lender]1]

3.

Borrower(s):

IDEXX LABORATORIES, INC. and [______]

4.

Administrative Agent:

JPMorgan Chase Bank, National Association,

as the administrative agent under the Credit Agreement

5.

Credit Agreement:              The Credit Agreement dated as of March 30, 2007
among IDEXX LABORATORIES, INC., the other Borrowers named

_________________________

1  Select as applicable.

 

 

Exhibit A - Assignment and Assumption

 

1

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



therein, the Subsidiary Guarantors signatory thereto, the Lenders parties
thereto, JPMorgan Chase Bank, National Association, as Administrative Agent, JP
Morgan Chase Bank, National Association, Toronto Branch, as Toronto Agent and
J.P. Morgan Europe Limited as London Agent.

6.

Assigned Interest:

 

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans2

$

$

%

$

$

%

$

$

%

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Administrative Borrower, the other Loan Parties
and their Related Parties or their respective securities) will be made available
and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

 

By:

Title:

 

_________________________

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

 

Exhibit A - Assignment and Assumption

 

2

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



Consented to and Accepted:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as

Administrative Agent

By

Title:

[Consented to:]3

[NAME OF RELEVANT PARTY]

By

Title:

 

_________________________

3  To be added only if the consent of the Administrative Borrower and/or other
parties (e.g. Issuing Bank) is required by the terms of the Credit Agreement.

 

 

Exhibit A - Assignment and Assumption

 

3

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR  

ASSIGNMENT AND ASSUMPTION

 

1.

Representations and Warranties.

1.1.        Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrowers, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.

1.2.        Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.1(a) and 5.1(b)
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.            Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the

 

 

Exhibit A - Assignment and Assumption

 

4

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

3.            General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

 

Exhibit A - Assignment and Assumption

 

5

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



EXHIBIT B

FORM OF OPINION (U.S.)

1.

Each of the Administrative Borrower, Operations, Reference and OPTI is a
corporation validly existing and in good standing under the laws of the State of
Delaware, and has all requisite corporate power and authority to conduct its
business as it is, to our knowledge, currently conducted. Distribution is a
corporation validly existing and in good standing under the laws of the
Commonwealth of Massachusetts, and has all requisite corporate power and
authority to conduct its business as it is, to our knowledge, currently
conducted.

2.

Each of the U.S. Loan Parties has all requisite corporate power and authority to
execute and deliver, and to perform its payment obligations under, each Credit
Document to which it is a party and to consummate the transactions contemplated
thereby.

3.

The execution and delivery by each of the U.S. Loan Parties of each Credit
Document to which it is a party and the consummation by the U.S. Loan Parties of
the transactions contemplated thereby have been duly authorized by all necessary
corporate action on the part of the U.S. Loan Parties.

4.

Each of the Credit Documents has been duly executed and delivered by each of the
U.S. Loan Parties party thereto and constitutes the valid and binding obligation
of the applicable U.S. Loan Party, enforceable against the applicable U.S. Loan
Party in accordance with its respective terms.

5.

Upon execution and delivery, each of the Credit Documents to which the Canadian
Borrower is a party constitutes the valid and binding obligation of the Canadian
Borrower, enforceable against the Canadian Borrower in accordance with its
respective terms.

6.

The execution and delivery by each of the U.S. Loan Parties of each of the
Credit Documents to which it is a party, and the consummation of the
transactions contemplated thereby, do not (a) violate, with respect to the
applicable U.S. Loan Party, the provisions of the Administrative Borrower
Certificate of Incorporation, the Distribution Articles of Organization, the
Operations Certificate of Incorporation, the Reference Certificate of
Incorporation, the OPTI Certificate of Incorporation, or the By-Laws of each of
the Administrative Borrower, Distribution, Operations, Reference or OPTI, each
as amended to date, (b) violate the provisions of the state laws of the State of
New York, the Delaware General Corporation Law statute or the federal laws of
the United States of America, applicable to the U.S. Loan Parties, or (c)
violate, result in breach or termination of, or a default under (or an event
which, with or without due notice or lapse of time, or both, would constitute a
default under) or accelerate the performance required by, or cause the creation
of any lien, security interest, charge or other encumbrance upon the properties
or assets of the U.S. Loan Parties pursuant to any agreement set forth on
Schedule A hereto.

7.

No authorization, approval or consent of, and no filing or registration with,
any U.S. federal or New York state governmental or regulatory authority or
agency is required on the part of the U.S. Loan Parties for the execution or
delivery by each U.S. Loan Party of the Credit

 

 

Exhibit B - Form of Opinion

 

1

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



Documents to which it is a party or the consummation by the U.S. Loan Parties of
the transactions contemplated thereby.

8.

None of the U.S. Loan Parties is an investment company required to register
under the Investment Company Act of 1940, as amended.

 

 

Exhibit B - Form of Opinion

 

2

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



FORM OF OPINION (CANADIAN)

1.

The Corporation is incorporated and validly subsisting under the laws of Canada.

2.

The Corporation has the corporate power to execute, deliver and perform its
obligations under the Credit Documents and to own its properties and assets and
to carry on its business.

3.

Each of the Credit Documents has been duly executed and delivered by the
Corporation.

4.

The execution and delivery by the Corporation of each of the Credit Documents
and the performance by the Corporation of its obligations thereunder have been
duly authorized by all necessary corporate action and will not violate (a) the
articles or by-laws of the Corporation or (b) any requirement of Ontario Law
applicable to the Corporation.

5.

No authorization, consent, permit or approval of, or other action by, or filing
with or notice to, any governmental agency or authority, regulatory body, court,
tribunal or other similar entity having jurisdiction in the Province of Ontario
is required in connection with the authorization, execution and delivery by the
Corporation of the Credit Documents or the performance by the Corporation of its
obligations thereunder.

6.

No stamp, registration, documentary or other similar tax, duty or fee is payable
under the laws of the Province of Ontario in connection with the execution and
delivery of the Credit Documents or the performance by the Corporation of its
obligations thereunder.

7.

The choice of law of the State of New York as the governing law of the Credit
Documents against the Corporation will be upheld as a valid choice of law by a
court of competent jurisdiction in the Province of Ontario, provided that (i)
such choice of law is not contrary to public policy, as that term would be
applied by a court of the Province of Ontario (“Public Policy”), and (ii) such
choice of law is bona fide and legal (in the sense that it was not made with a
view to avoiding the consequences of the laws of any other jurisdiction).

8.

The submission by the Corporation to the non-exclusive jurisdiction of the
courts of the State of New York is a valid submission to the jurisdiction of
such courts and would be upheld by a court of the Province of Ontario.

9.

The laws of the Province of Ontario permit an action to be brought in a court of
Ontario on any final and conclusive judgment in personam under the laws of the
State of New York which is not impeachable as void or voidable under the
internal laws of the State of New York for a sum certain if:

 

(a)

such judgment was not obtained by fraud or in a manner contrary to natural
justice and the enforcement thereof would not be contrary to Public Policy;

 

(b)

the enforcement of such judgment does not constitute, directly or indirectly,
the enforcement of foreign revenue, expropriatory, penal or similar laws; and

 

(c)

there has been compliance with applicable limitation laws.

 

 

Exhibit B - Form of Opinion

 

3

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



EXHIBIT C

AMENDED AND RESTATED SUBSIDIARY GUARANTEE AGREEMENT

 

AMENDED AND RESTATED SUBSIDIARY GUARANTEE AGREEMENT (this “Guaranty”) dated as
of March 30, 2007 made by the undersigned (the “Guarantors”) in favor of
JPMorgan Chase Bank, National Association, as administrative agent (together
with its successor(s) thereto, in such capacity, the “Administrative Agent”),
the Lenders and each other Agent under the Amended and Restated Credit
Agreement, dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among IDEXX Laboratories,
Inc., a Delaware corporation (the “Administrative Borrower”), each Guarantor,
IDEXX Laboratories Canada Corporation, a company formed under the laws of Canada
(“IDEXX Canada;” together with the Administrative Borrower, each Guarantor and
the other persons who are or hereafter are designated as a Borrower pursuant to
Section 2.21 thereto, the “Borrowers”), the Lenders party thereto, the
Administrative Agent and JPMorgan Chase Bank, National Association, Toronto
Branch, as the Toronto Agent (collectively with the Administrative Agent, the
“Agents”). Capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.

PRELIMINARY STATEMENTS:

The Agents and the Lenders have entered into certain arrangements with the
Borrowers as more fully set forth in the Credit Agreement, providing for credit
extensions or financial accommodation to the Borrowers, including but not
limited to the making of loans, advances or overdrafts, issuance or confirmation
of letters of credit, guaranties or indemnities (collectively, the “Facilities”)
(any writing evidencing or supporting the Facilities, including but not limited
to this Guaranty, as such writing may be amended, modified or supplemented from
time to time, a “Facility Document”). The Administrative Borrower owns a
substantial amount of the stock or other ownership interests of the Guarantors
and is financially interested in its affairs.

Certain of the Guarantors entered into a Credit Agreement dated as of January
25, 2007 (as heretofore amended, the “Former Credit Agreement”) with the
Administrative Agent and the financial institutions party thereto pursuant to
which such financial institutions, subject to the terms and conditions contained
therein, provided certain financial accommodations to the Borrowers. The Former
Credit Agreement has been amended and restated in its entirety by the Credit
Agreement as set forth therein and shall remain in full force and effect only as
set forth therein.

Certain of the Guarantors entered into a Guaranty dated as of January 25, 2007
(as heretofore amended, the “Former Guaranty”) in favor of the Administrative
Agent. Each Guarantor and the Administrative Agent now wish to amend and restate
the Former Guaranty for the benefit of the Administrative Agent as herein
provided, which shall supersede the Former Guaranty.

THEREFORE, in order to induce the Agents and the Lenders to extend credit or
give financial accommodation under the Facilities, the Guarantors agree as
follows:

 

 

Exhibit C - Form of Subsidiary Guarantee Agreement

 

1

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



Section 1. Guaranty of Payment. Each Guarantor unconditionally and irrevocably
guarantees to each of the Agents, in their individual capacities, and the
Lenders, the punctual payment of all sums now owing or which may in the future
be owing by the Borrowers under the Facilities, when the same are due and
payable, whether on demand, at stated maturity, by acceleration or otherwise,
and whether for principal, interest, fees, expenses, indemnification or
otherwise (all of the foregoing sums being the “Liabilities”). The Liabilities
include, without limitation, interest accruing after the commencement of a
proceeding under bankruptcy, insolvency or similar laws of any jurisdiction at
the rate or rates provided in the Facility Documents. This Guaranty is a
guaranty of payment and not of collection only. The Agents and the Lenders shall
not be required to exhaust any right or remedy or take any action against the
Borrowers or any other person or entity or any collateral. Each Guarantor agrees
that, as between the Guarantors, the Agents and the Lenders, the Liabilities may
be declared to be due and payable for the purposes of this Guaranty
notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any declaration as regards the Borrowers and that in the event
of a declaration or attempted declaration, the Liabilities shall immediately
become due and payable by such Guarantor for the purposes of this Guaranty.

Section 2. Guaranty Absolute. Each Guarantor guarantees that the Liabilities
shall be paid strictly in accordance with the terms of the Facilities. The
liability of each Guarantor under this Guaranty is absolute and unconditional
irrespective of: (a) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Facility Documents or Liabilities, or
any other amendment or waiver of or any consent to departure from any of the
terms of any Facility Document or Liability, including any increase or decrease
in the rate of interest thereon; (b) any release or amendment or waiver of, or
consent to departure from, any other guaranty or support document, or any
exchange, release or non-perfection of any collateral, for all or any of the
Facility Documents or Liabilities; (c) any present or future law, regulation or
order of any jurisdiction (whether of right or in fact) or of any agency thereof
purporting to reduce, amend, restructure or otherwise affect any term of any
Facility Document or Liability; (d) without being limited by the foregoing, any
lack of validity or enforceability of any Facility Document or Liability; and
(e) any other setoff, defense or counterclaim whatsoever (in any case, whether
based on contract, tort or any other theory) with respect to the Facility
Documents or the transactions contemplated thereby which might constitute a
legal or equitable defense available to, or discharge of, the Borrowers.

Section 3. Guaranty Irrevocable. This Guaranty is a continuing guaranty of the
payment of all Liabilities now or hereafter existing under the Facilities and
shall remain in full force and effect until payment in full of all Liabilities
and until all the Commitments have been terminated.

Section 4. Reinstatement. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Liabilities is rescinded or must otherwise be returned by the Administrative
Agent on the insolvency, bankruptcy or reorganization of the Borrowers or
otherwise, all as though the payment had not been made.

Section 5. Subrogation. No Guarantor shall exercise any rights which it may
acquire by way of subrogation, by any payment made under this Guaranty or
otherwise, until all the Liabilities have been paid in full and the Facilities
are no longer in effect. If any amount is paid

 

Exhibit C - Form of Subsidiary Guarantee Agreement

2

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



to any Guarantor on account of subrogation rights under this Guaranty at any
time when all the Liabilities have not been paid in full, the amount shall be
held in trust for the benefit of the Agents and the Lenders and shall be
promptly paid to the Administrative Agent to be credited and applied to the
Liabilities, whether matured or unmatured or absolute or contingent, in
accordance with the terms of the Facilities. If any Guarantor makes payment to
the Administrative Agent of all or any part of the Liabilities and all the
Liabilities are paid in full and the Facilities are no longer in effect, the
Administrative Agent shall, at such Guarantor’s request, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Liabilities resulting from the payment.

Section 6. Subordination. Without limiting each Agents’ rights in their
individual capacities as agents, and the Lenders’ rights under any other
agreement, any liabilities owed by the Borrowers to any Guarantor in connection
with any extension of credit or financial accommodation by any Guarantor to or
for the account of the Borrowers, including but not limited to interest accruing
at the agreed contract rate after the commencement of a bankruptcy or similar
proceeding, are hereby subordinated to the Liabilities, and such liabilities of
the Borrowers to such Guarantor, if the Administrative Agent so requests, after
the occurrence and during the continuation of a Default or Event of Default,
shall be collected, enforced and received by such Guarantor as trustee for the
Agents in their individual capacities as agents and the Lenders and shall be
paid over to the Administrative Agent for itself and for the other Agents in
their individual capacities as agents and the Lenders on account of the
Liabilities but without reducing or affecting in any manner the liability of
such Guarantor under the other provisions of this Guaranty.

Section 7. Payments Generally. All payments by each Guarantor shall be made in
the manner, at the place and in the currency (the “Payment Currency”) required
by the Facility Documents; provided, that (if the Payment Currency is other than
US Dollars) such Guarantor may, at its option (or, if for any reason whatsoever
such Guarantor is unable to effect payments in the foregoing manner, such
Guarantor shall be obligated to) pay to the Applicable Agent at its principal
office the US Dollar Equivalent computed at the selling rate of the Applicable
Agent or a selling rate chosen in good faith by the Applicable Agent, most
recently in effect on or prior to the date the Liability becomes due, for cable
transfers of the Payment Currency to the place where the Liability is payable.
In any case in which such Guarantor makes or is obligated to make payment in US
Dollars, such Guarantor shall hold the Agents harmless from any loss incurred by
such Agents arising from any change in the value of US Dollars in relation to
the Payment Currency between the date the Liability becomes due and the date
each such Agent is actually able, following the conversion of the US Dollars
paid by such Guarantor into the Payment Currency and remittance of such Payment
Currency to the place where such Liability is payable, to apply such Payment
Currency to such Liability.

Section 8. Certain Taxes. Each Guarantor further agrees that all payments to be
made hereunder shall be made without setoff or counterclaim and free and clear
of, and without deduction for, any Indemnified Taxes or Other Taxes
(collectively, “Taxes”). If any Taxes are required to be withheld from any
amounts payable to any Agent hereunder, the amounts so payable to such Agent
shall be increased to the extent necessary to yield to such Agent (after payment
of all Taxes) the amounts payable hereunder in the full amounts so to be paid.

 

Exhibit C - Form of Subsidiary Guarantee Agreement

3

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



Whenever any Tax is paid by any Guarantor, as promptly as possible thereafter,
such Guarantor shall send the Administrative Agent an official receipt showing
payment thereof, together with such additional documentary evidence as may be
required from time to time by the Administrative Agent.

Section 9. Representations and Warranties. Each Guarantor represents and
warrants that: (a) this Guaranty (i) has been authorized by all necessary
action; (ii) does not violate any agreement, instrument, law, regulation or
order applicable to such Guarantor; (iii) does not require the consent or
approval of any person or entity, including but not limited to any governmental
authority, or any filing or registration of any kind; and (iv) is the legal,
valid and binding obligation of such Guarantor enforceable against such
Guarantor in accordance with its terms, except to the extent that enforcement
may be limited by applicable bankruptcy, insolvency and other similar laws
affecting creditors’ rights generally; and (b) in executing and delivering this
Guaranty, such Guarantor has (i) without reliance on any Agent or any Lender or
any information received from any Agent or any Lender and based upon such
documents and information it deems appropriate, made an independent
investigation of the transactions contemplated hereby and the Borrowers, each
Borrower’s business, assets, operations, prospects and condition, financial or
otherwise, and any circumstances which may bear upon such transactions, the
Borrowers or the obligations and risks undertaken herein with respect to the
Liabilities; (ii) adequate means to obtain from the Borrowers on a continuing
basis information concerning the Borrowers; (iii) has full and complete access
to the Facility Documents and any other documents executed in connection with
the Facility Documents; and (iv) not relied and will not rely upon any
representations or warranties of the Agents or the Lenders not embodied herein
or any acts heretofore or hereafter taken by each of the Agents in their
individual capacities as agents and the Lenders (including but not limited to
any review by any Agent or the Lenders of the affairs of the Borrowers).

Section 10. Remedies Generally. The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.

Section 11. Setoff. Each Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim each of the
Agents in their individual capacities as agents and the Lenders may otherwise
have, if an Event of Default shall have occurred and be continuing, the
Administrative Agent shall be entitled, at its option, to offset balances
(general or special, time or demand, provisional or final) held by it for the
account of such Guarantor at any of the Administrative Agent’s offices, in US
Dollars or in any other currency, against any amount payable by such Guarantor
under this Guaranty which is not paid when due (regardless of whether such
balances are then due to such Guarantor), in which case it shall promptly notify
such Guarantor thereof; provided, that the Administrative Agent’s failure to
give such notice shall not affect the validity thereof.

Section 12. Formalities. Each Guarantor waives presentment, notice of dishonor,
protest, notice of acceptance of this Guaranty or incurrence of any Liability
and any other formality with respect to any of the Liabilities or this Guaranty.

Section 13. Amendments and Waivers. No amendment or waiver of any provision of
this Guaranty, nor consent to any departure by any Guarantor therefrom, shall be
effective unless

 

Exhibit C - Form of Subsidiary Guarantee Agreement

4

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



it is in writing and signed by the Administrative Agent, and then the waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No failure on the part of the Administrative Agent to
exercise, and no delay in exercising, any right under this Guaranty shall
operate as a waiver or preclude any other or further exercise thereof or the
exercise of any other right.

Section 14. Expenses. Each Guarantor shall reimburse the Agents on demand for
all reasonable costs, expenses and charges (including without limitation the
reasonable fees, charges and disbursements of counsel for the Agents) incurred
by the Agents in connection with the preparation, performance or, after a
Default, the enforcement of this Guaranty. The obligations of each Guarantor
under this Section shall survive the termination of this Guaranty.

Section 15. Assignment. This Guaranty shall be binding on, and shall inure to
the benefit of each Guarantor, the Agents, the Lenders and their respective
successors and assigns; provided, that no Guarantor may assign or transfer its
rights or obligations under this Guaranty. Without limiting the generality of
the foregoing: subject to the terms of the Credit Agreement, the Agents and the
Lenders may assign, sell participations in or otherwise transfer its rights
under the Facilities to any other person or entity, and the other person or
entity shall then become vested with all the rights granted to each of the
Agents in their individual capacities as agents and the Lenders in this Guaranty
or otherwise.

Section 16. Captions. The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.

Section 17. Governing Law, Etc. THIS GUARANTY SHALL BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. EACH GUARANTOR CONSENTS TO THE NONEXCLUSIVE JURISDICTION
AND VENUE OF THE STATE OR FEDERAL COURTS LOCATED IN THE CITY OF NEW YORK.
SERVICE OF PROCESS BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH ANY SUCH
DISPUTE SHALL BE BINDING ON EACH GUARANTOR IF SENT TO EACH GUARANTOR BY
REGISTERED MAIL AT THE ADDRESS SPECIFIED IN SECTION 10.1 OF THE CREDIT AGREEMENT
OR AS OTHERWISE SPECIFIED BY THE GUARANTOR FROM TIME TO TIME. EACH GUARANTOR
WAIVES ANY RIGHT SUCH GUARANTOR MAY HAVE TO JURY TRIAL IN ANY ACTION RELATED TO
THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY AND FURTHER WAIVES ANY
RIGHT TO INTERPOSE ANY COUNTERCLAIM RELATED TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY IN ANY SUCH ACTION. TO THE EXTENT THAT ANY GUARANTOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH
GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS GUARANTY.

18. Integration; Effectiveness. This Guaranty alone sets forth the entire
understanding of each Guarantor and each of the Agents in their individual
capacities as agents and the Lenders

 

Exhibit C - Form of Subsidiary Guarantee Agreement

5

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



relating to the guarantee of the Liabilities and constitutes the entire contract
between the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Guaranty shall become effective when it shall have
been executed and delivered by each Guarantor to the Administrative Agent.
Delivery of an executed signature page of this Guaranty by telecopy shall be
effective as delivery of a manually executed signature page of this Guaranty.

19. Transitional Arrangements. This Guaranty shall amend and restate in its
entirety the Former Guaranty on the Effective Date. On the Effective Date all
the rights and obligations of the respective parties under the Former Guaranty
shall be subsumed within and governed by this Guaranty.

[Signature Page Follows]

 

Exhibit C - Form of Subsidiary Guarantee Agreement

6

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its Responsible Officer as of the date first above written.

IDEXX DISTRIBUTION, INC.

 

By:

Name:

Title:

 

IDEXX OPERATIONS, INC.

 

By:

Name:

Title:

 

IDEXX REFERENCE LABORATORIES, INC.

 

By:

Name:

Title:

 

OPTI MEDICAL SYSTEMS, INC.

 

By:

Name:

Title:

 

Exhibit C - Form of Subsidiary Guarantee Agreement

7

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



EXHIBIT D

 

MANDATORY COSTS RATE

 

1. The Mandatory Costs Rate is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the London Agent shall calculate a rate (the “Additional Costs Rate”), expressed
as a percentage, for each Lender, in accordance with the paragraphs set out
below. The Mandatory Costs Rate will be calculated by the London Agent as a
weighted average of the Lenders’ Additional Costs Rates (weighted in proportion
to the percentage participation of each Lender in the applicable Borrowing) and
will be expressed as a percentage rate per annum. The London Agent will, at the
request of the Administrative Borrower or any Lender, deliver to the
Administrative Borrower or such Lender, as the case may be, a statement setting
forth the calculation of the Mandatory Cost Rate.

 

3. The Additional Costs Rate for any Lender lending from a lending office
located in a Participating Member State will be the percentage notified by that
Lender to the London Agent. This percentage will be certified by that Lender in
its notice to the London Agent to be its reasonable determination of the cost
(expressed as a percentage of that Lender’s participation in all Loans made from
such lending office) of complying with the minimum reserve requirements of the
European Central Bank in respect of Loans made from such lending office.

 

4.            The Additional Costs Rate for any Lender lending from a lending
office in the United Kingdom will be calculated by the London Agent as follows:

 

(a) with respect to any Loan denominated in Sterling:

 

[img2.gif]
percent per annum

 

(b)

with respect to any Loan denominated in any currency (other than Sterling):

 

[img3.gif]
percent per annum.

 

Where:

 

“A” means the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

Exhibit D - Mandatory Costs Rate

1

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



“B” means the percentage rate of interest (excluding the Applicable Margin and
the Mandatory Costs Rate and the additional rate of interest specified in
Section 2.12(c)) payable for the applicable Interest Period on the Loan.

 

“C” means the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

“D” means the percentage rate per annum payable by the Bank of England to the
London Agent on interest bearing Special Deposits.

 

“E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the London Agent as being the average of the most recent
rates of charge supplied by the Lenders to the London Agent pursuant to
paragraph 7 below and expressed in Sterling per £1,000,000.

 

5. For the purposes of this Schedule:

 

(a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England.

 

(b) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Supervision Manual or such other law or regulation as may be
in force from time to time in respect of the payment of fees for the acceptance
of deposits.

 

(c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).

 

(d) “Participating Member State” means any member state of the European
Communities that adopts or has adopted the Euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

 

(e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the London Agent or the Administrative Borrower, each Lender
with a lending office located in the United Kingdom or a Participating Member
State shall, as soon as practicable after publication by the Financial Services
Authority, supply to the London Agent and the Administrative Borrower, the rate
of charge payable by such Lender to the Financial Services Authority pursuant to
the Fees Rules in respect of the relevant financial year of the

 

 

Exhibit D -Mandatory Costs Rate

 

2

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



Financial Services Authority (calculated for this purpose by such Lender as
being the average of the Fee Tariffs applicable to such Lender for that
financial year) and expressed in Sterling per £1,000,000 of the Tariff Base of
such Lender.

 

8. Each Lender shall supply any information required by the London Agent for the
purpose of calculating its Additional Costs Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

 

(a) the jurisdiction of its applicable lending office; and

 

(b) any other information that the London Agent may reasonably require for such
purpose.

 

Each Lender shall promptly notify the London Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Lender for the purpose of E above shall be determined by the
London Agent based upon the information supplied to it pursuant to paragraphs 7
and 8 above and on the assumption that, unless a Lender notifies the London
Agent to the contrary, each Lender’s obligations in relation to cash ratio
deposits and Special Deposits are the same as those of a typical bank from its
jurisdiction of incorporation with a lending office in the same jurisdiction as
its applicable lending office.

 

10. The London Agent shall have no liability to any person if such determination
results in an Additional Costs Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Administrative Agent pursuant to paragraphs 3, 7 and 8 above is true and correct
in all respects.

 

11. The London Agent shall distribute the additional amounts received as a
result of the Mandatory Costs Rate to the Lenders on the basis of the Additional
Costs Rate for each Lender based on the information provided by each Lender and
the Administrative Agent pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the London Agent pursuant to this Schedule in relation
to a formula, the Mandatory Costs Rate, an Additional Costs Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding.

 

13.          The London Agent may from time to time, after consultation with the
Administrative Borrower and the Lenders, determine and notify to all parties any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding.

 

 

Exhibit D -Mandatory Costs Rate

 

3

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



EXHIBIT E

FORM OF BORROWER JOINDER AGREEMENT

BORROWER JOINDER AGREEMENT dated as of [_______] [__], 20[__], among IDEXX
LABORATORIES, INC., a Delaware corporation (the “Administrative Borrower”),
[NAME OF NEW BORROWER], a [________] corporation (the “New Borrower”) and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as administrative agent (the
“Administrative Agent”).

Reference is hereby made to the Amended and Restated Credit Agreement dated as
March 30, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Administrative Borrower, IDEXX
Distribution, Inc., a Massachusetts corporation, IDEXX Operations, Inc., a
Delaware corporation, IDEXX Reference Laboratories, Inc., a Delaware
corporation, OPTI Medical Systems, Inc., a Delaware corporation, IDEXX
Laboratories Canada Corporation, a company formed under the laws of Canada
(collectively with the Administrative Borrower and the other Persons who are or
hereafter are designated as a Borrower pursuant to Section 2.21 thereto, the
“Borrowers”), the Lenders party thereto, the Administrative Agent and JPMorgan
Chase Bank, National Association, Toronto Branch, as Toronto Agent. Capitalized
terms used herein but not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. Under the Credit Agreement, the
Lenders have agreed, upon the terms and subject to the conditions therein set
forth, to make Loans to the Borrowers. Each of the Administrative Borrower and
the New Borrower represent and warrant that the representations and warranties
of the Administrative Borrower in the Credit Agreement relating to the New
Borrower and this Borrower Joinder Agreement are true and correct on and as of
the date hereof. The Administrative Borrower agrees that the guarantee of the
Administrative Borrower contained in the Credit Agreement will apply to the
obligations of the New Borrower. Upon execution and delivery of this Borrower
Joinder Agreement (and of any other documents reasonably requested by the
Administrative Agent) by each of the Administrative Borrower, the New Borrower
and the Administrative Agent, the New Borrower shall be a party to the Credit
Agreement and a “Borrower” for all purposes thereof, and the New Borrower hereby
agrees to be bound by all provisions of the Credit Agreement.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

 

Exhibit E -Form of Borrower Joinder Agreement

 

1

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Borrower Joinder
Agreement to be duly executed by their authorized officers as of the date first
appearing above.

IDEXX LABORATORIES, INC., as
Administrative Borrower

 

By:

Name:

Title:

 

[NAME OF NEW BORROWER],

 

By:

Name:

Title:

 

JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Adminsitrative Agent,

 

By:

Name:

Title:

 

Exhibit E - Form of Borrower Joinder Agreement

2

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



EXHIBIT F

FORM OF BORROWER TERMINATION AGREEMENT

JPMorgan Chase Bank, National Association,

as Administrative Agent for the Lenders referred to below

270 Park Avenue

New York, NY 10017

[Date]

Ladies and Gentlemen:

The undersigned, IDEXX Laboratories, Inc. (the “Administrative Borrower”) refers
to the Amended and Restated Credit Agreement dated as of March 30, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Administrative Borrower, IDEXX Distribution, Inc., a
Massachusetts corporation, IDEXX Operations, Inc., a Delaware corporation, IDEXX
Reference Laboratories, Inc., a Delaware corporation, OPTI Medical Systems,
Inc., a Delaware corporation, IDEXX Laboratories Canada Corporation, a company
formed under the laws of Canada (collectively with the Administrative Borrower
and the other Persons who are or hereafter are designated as a Borrower pursuant
to Section 2.21 thereto, the “Borrowers”), the Lenders party thereto, JPMorgan
Chase Bank, National Association, as Administrative Agent and JPMorgan Chase
Bank, National Association, Toronto Branch, as Toronto Agent. Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

The Administrative Borrower hereby terminates the status of [NAME OF TERMINATED
BORROWER] (the “Terminated Borrower”) as a “Borrower” under the Credit
Agreement. [The Administrative Borrower represents and warrants that no Loan
made to the Terminated Borrower is outstanding as of the date hereof and that
all amounts payable by the Terminated Borrower in respect of interest and/or
fees (and, to the extent notified by the Administrative Agent or any Lender, any
other amounts payable under the Credit Agreement) pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof.] [The
Administrative Borrower and the Terminated Borrower each acknowledge that the
Terminated Borrower shall continue to be a Borrower until such time as all Loans
made to the Terminated Borrower shall have been repaid and all amounts payable
by the Terminated Borrower in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement by the Terminated Borrower) pursuant to the
Credit Agreement shall have been paid in full, provided, that the Terminated
Borrower shall not have the right to make further Borrowings under the Credit
Agreement.]

 

 

Exhibit F - Form of Borrower Termination Agreement

 

1

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



THIS INSTRUMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

Very truly yours,

 

IDEXX LABORATORIES, INC.,

by

 

 

 

Name:

 

Title:

 

 

Exhibit F - Form of Borrower Termination Agreement

2

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



EXHIBIT G

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, National Association, as Administrative Agent1

for the Lenders referred to below,

270 Park Avenue

New York, NY 10017

 

[Date]

Attention: [

]

Dear Ladies and Gentlemen:

The undersigned, IDEXX Laboratories, Inc., a Delaware corporation (the
“Administrative Borrower”), refers to the Amended and Restated Credit Agreement
dated as of March 30, 2007 (as amended, supplemented or otherwise modified time
to time, the “Credit Agreement”), among the Administrative Borrower, IDEXX
Distribution, Inc., a Massachusetts corporation, IDEXX Operations, Inc., a
Delaware corporation, IDEXX Reference Laboratories, Inc., a Delaware
corporation, OPTI Medical Systems, Inc., a Delaware corporation, IDEXX
Laboratories Canada Corporation, a company formed under the laws of Canada
(collectively with the Administrative Borrower and the other Persons who are or
hereafter are designated as a Borrower pursuant to Section 2.21 thereto, the
“Borrowers”), the Lenders party thereto, JPMorgan Chase Bank, National
Association, as Administrative Agent and JPMorgan Chase Bank, National
Association, Toronto Branch, as Toronto Agent. Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement. The Administrative Borrower, on behalf of [itself][NAME OF
OTHER BORROWER] hereby gives you notice pursuant to Section 2.3 of the Credit
Agreement that [it][NAME OF OTHER BORROWER] requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the terms on which
such Borrowing is requested to be made:

(a) such Borrowing shall be denominated in [INSERT CURRENCY]2 and shall be in an
aggregate principal amount equal to $[________]3;

(b) the date of such Borrowing shall be [________]4;

 

_________________________

1 Borrowing request should be addressed to appropriate Applicable Agent.

2 Borrowings may be denominated in US Dollars or an Alternative Currency.

3 The principal amount of any Borrowing must be an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum.

4 The date of any Borrowing must be a Business Day and (a) in the case of a
Eurocurrency Borrowing denominated in US Dollars or a CDOR Rate Borrowing
denominated in Canadian Dollars, at least the third Business Day after the date
of this Borrowing Request, (b) in the case of a Eurocurrency Borrowing
denominated in an Alternative Currency other than Canadian Dollars or a EURIBOR
Borrowing, at least the third Business Day after the date of this Borrowing
Request and (c) in the case of an ABR Borrowing or a Canadian Prime Rate
Borrowing, the date of this Borrowing Request.

 

Exhibit G - Form of Borrowing Request

1

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



(c) [such Borrowing shall be [an ABR Borrowing]5[a EURIBOR Borrowing][a
Eurocurrency Borrowing]] [[if such Borrowing is denominated in Canadian Dollars]
such Borrowing shall be [a Canadian Prime Rate Borrowing][a CDOR Rate
Borrowing]];

(d) [if such Borrowing is a Eurocurrency Borrowing, a CDOR Rate Borrowing or a
EURIBOR Borrowing] the initial Interest Period for such Borrowing shall have a
[[one][two][three][six] [months’]] [[30][60][90][180] [days’]]duration;

(e) the funds shall be disbursed from such Borrower’s account to [INSERT
LOCATION AND NUMBER OF ACCOUNT]; and

(f) [if such Borrowing is denominated in an Alternative Currency] payments of
the principal and interest on such Borrowing will be made from [INSERT
JURISDICTION].

 

Very truly yours,

 

IDEXX LABORATORIES, INC., as Administrative Borrower

by

 

 

 

Name:

 

Title:

 

 

_________________________

5 ABR Borrowings are only available for US Dollar denominated Borrowings by a US
Borrower.

 

Exhibit G - Form of Borrowing Request

2

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



EXHIBIT H

 

FORM OF INSTRUMENT OF ADHERENCE

 

Dated as of ____________, 20___

Reference is made to the Amended and Restated Credit Agreement, dated as of
March 30, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among IDEXX Laboratories, Inc. (the
“Administrative Borrower”), IDEXX Distribution, Inc., a Massachusetts
corporation, IDEXX Operations, Inc., a Delaware corporation, IDEXX Reference
Laboratories, Inc., a Delaware corporation, OPTI Medical Systems, Inc, a
Delaware corporation, IDEXX Laboratories Canada Corporation, a company formed
under the laws of Canada (collectively with the Administrative Borrower and the
other Persons who are or hereafter are designated as a Borrower pursuant to
Section 2.21 thereto, the “Borrowers”), the Lenders party thereto, JPMorgan
Chase Bank, National Association, as Administrative Agent and JPMorgan Chase
Bank, National Association, Toronto Branch, as Toronto Agent. Capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Credit Agreement.

_____________________________________, a ________________________ (the
“Additional Lender”), hereby agrees to become a Lender party to the Credit
Agreement, subject to and in accordance with the following provisions:

1.  Commitment to Lend.

(a)          Subject to the terms and conditions set forth in this Instrument of
Adherence and the Credit Agreement, the Additional Lender hereby agrees to lend
to the Borrowers and the Borrowers may borrow, repay, and reborrow from time to
time from the Additional Lender Effective Date hereof up to but not including
the Maturity Date upon notice by the Administrative Borrower to the Applicable
Agent given in accordance with Section 2.3 of the Credit Agreement, such
Revolving Loans as are requested by the Administrative Borrower up to a maximum
aggregate amount outstanding (after giving effect to all amounts requested) at
any one time equal to the Additional Lender’s Commitment; provided that the sum
of the outstanding amount of the Loans under the Credit Agreement (after giving
effect to all amounts requested) shall not at any time exceed the aggregate
amount of all Commitments.

(b)          The Additional Lender’s Commitment amount, as of the Additional
Lender Effective Date, is $______________, and such Additional Lender’s
Commitment expressed as a percentage of all Commitments of all of the Lenders is
______________%.

2.  Additional Lender’s Representations.   The Additional Lender hereby
represents and warrants to, and agrees with, the other parties to the Credit
Agreement as follows:

(a)          The Additional Lender has received a copy of the Credit Agreement,
together with copies of the most recent financial statements referred to in
Section 5.1 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Instrument of Adherence.

 

Exhibit H - Form of Instrument Adherence

1

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



(b)          The Additional Lender will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement.

(c)          The Additional Lender appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto.

(e)          The Additional Lender agrees that it will perform all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender.

(f)           The Additional Lender is legally authorized to enter into this
Instrument of Adherence.

3.  Additional Lender Effective Date.   The effective date for this Instrument
of Adherence shall be _______________, 20__ (the “Additional Lender Effective
Date”). Following the execution of this Instrument of Adherence by the
Additional Lender and the consent of the Administrative Agent and Administrative
Borrower hereto having been obtained, the Administrative Agent shall record in
the Register the Additional Lender's Commitment. Schedule 2.1 to the Credit
Agreement shall thereupon be replaced as of the Additional Lender Effective Date
by the Schedule 1 annexed hereto.

4.  Rights Under Credit Agreement.  Upon such acceptance and recording, from and
after the Additional Lender Effective Date, the Additional Lender shall be a
party to the Credit Agreement and, to the extent provided in this Instrument of
Adherence, have the rights and obligations of a Lender thereunder.

5.  Governing Law.   THIS INSTRUMENT OF ADHERENCE IS INTENDED TO TAKE EFFECT AS
A SEALED INSTRUMENT TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

6.  Counterparts.   This Instrument of Adherence may be executed in any number
of counterparts which shall together constitute but one and the same agreement.

[Signature Page Follows]

 

Exhibit H - Form of Instrument of Adherence

2

NYDOCS/1287812.1

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Instrument of Adherence to be executed on its behalf by its officer
thereunto duly authorized, as of the date first above written.

[NAME OF ADDITIONAL LENDER]

 

 

By:

 

Name:

 

Title:

CONSENTED TO:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

By:

 

Name:

 

Title:

 

 

IDEXX LABORATORIES, INC.

 

By:

 

Name:

 

Title:

 

 

 

Exhibit H - Form of Instrument of Adherence

3

NYDOCS/1287812.1

 

 